

Execution Version

--------------------------------------------------------------------------------













SOUTH JERSEY INDUSTRIES, INC.






$100,000,000


$25,000,000 3.22% Senior Notes, Series 2017A-1, due August 16, 2024
$25,000,000 3.46% Senior Notes, Series 2017B-1, due August 16, 2027
$25,000,000 3.32% Senior Notes, Series 2017A-2, due January 16, 2025
$25,000,000 3.56% Senior Notes, Series 2017B-2, due January 16, 2028






______________


NOTE PURCHASE AGREEMENT


______________








Dated August 16, 2017


















4238168

--------------------------------------------------------------------------------






TABLE OF CONTENTS
        
SECTION
 
HEADING
 
PAGE

SECTION 1.
AUTHORIZATION OF NOTES
1
Section 1.1
Description of Notes
1
Section 1.2
Interest Rate
1
 
 
 
SECTION 2.
SALE AND PURCHASE OF NOTES
2
 
 
 
SECTION 3.
CLOSING
2
 
 
 
SECTION 4.
CONDITIONS TO EACH CLOSING
3
Section 4.1
Representations and Warranties
3
Section 4.2
Performance; No Default
3
Section 4.3
Compliance Certificates
3
Section 4.4
Opinions of Counsel
3
Section 4.5
Purchase Permitted By Applicable Law, Etc
4
Section 4.6
Sale of Other Notes
4
Section 4.7
Payment of Special Counsel Fees
4
Section 4.8
Private Placement Number
4
Section 4.9
Changes in Corporate Structure
4
Section 4.10
Funding Instructions
4
Section 4.11
Proceedings and Documents
4
 
 
 
SECTION 5.
Representations and Warranties of the Company
5
Section 5.1
Organization; Power and Authority
5
Section 5.2
Authorization, Etc
5
Section 5.3
Disclosure
5
Section 5.4
Organization and Ownership of Shares of Subsidiaries; Affiliates
6
Section 5.5
Financial Statements; Material Liabilities
6
Section 5.6
Compliance with Laws, Other Instruments, Etc
7
Section 5.7
Governmental Authorizations, Etc
7
Section 5.8
Litigation; Observance of Agreements, Statutes and Orders
7
Section 5.9
Taxes
7
Section 5.10
Title to Property; Leases
8
Section 5.11
Licenses, Permits, Etc
8
Section 5.12
Compliance with ERISA
8
Section 5.13
Private Offering by the Company
9
Section 5.14
Use of Proceeds; Margin Regulations
9






--------------------------------------------------------------------------------





Section 5.15
Existing Indebtedness
10
Section 5.16
Foreign Assets Control Regulations, Etc
10
Section 5.17
Status under Certain Statutes
11
Section 5.18
Environmental Matters
11
Section 5.19
Notes Rank Pari Passu
12
 
 
 
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS
12
Section 6.1
Purchase for Investment
12
Section 6.2
Source of Funds
12
Section 6.3
Purchaser Status Experience
14
Section 6.4
Access to Information
14
SECTION 7.
Information as to Company
14
Section 7.1
Financial and Business Information
14
Section 7.2
Officer’s Certificate
17
Section 7.3
Visitation
17
 
 
 
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES
18
Section 8.1
Maturity
18
Section 8.2
Optional Prepayments with and without Make-Whole Amount
18
Section 8.3
Allocation of Partial Prepayments
20
Section 8.4
Maturity; Surrender, Etc.
20
Section 8.5
Purchase of Notes
20
Section 8.6
Make-Whole Amount for the Notes
20
Section 8.7
Change in Control
22
 
 
 
SECTION 9.
AFFIRMATIVE COVENANTS.
23
Section 9.1
Compliance with Law
23
Section 9.2
Insurance
24
Section 9.3
Maintenance of Properties
24
Section 9.4
Payment of Taxes and Claims
24
Section 9.5
Corporate Existence, Etc
24
Section 9.6
Books and Records
24
Section 9.7
Ownership
25
Section 9.8
Subsidiary Guarantors
25
Section 9.9
Notes to Rank Pari Passu
25
 
 
 
SECTION 10.
NEGATIVE COVENANTS.
26
Section 10.1
Transactions with Affiliates
26
Section 10.2
Merger, Consolidation, Etc
26
Section 10.3
Sale of Assets
27
Section 10.4
Liens
28



- ii -



--------------------------------------------------------------------------------





Section 10.5
Line of Business
30
Section 10.6
Economic Sanctions, Etc
30
Section 10.7
Ratio of Indebtedness to Consolidated Total Capitalization
30
 
 
 
SECTION 11.
EVENTS OF DEFAULT
30
 
 
 
SECTION 12.
REMEDIES ON DEFAULT, ETC
33
Section 12.1
Acceleration
33
Section 12.2
Other Remedies
33
Section 12.3
Rescission
33
Section 12.4
No Waivers or Election of Remedies, Expenses, Etc
34
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES
34
Section 13.1
Registration of Notes
34
Section 13.2
Transfer and Exchange of Notes
34
Section 13.3
Replacement of Notes
35
SECTION 14.
PAYMENTS ON NOTES
35
Section 14.1
Place of Payment
35
Section 14.2
Home Office Payment
35
Section 14.3
FATCA Information
36
 
 
 
SECTION 15.
EXPENSES, ETC
36
Section 15.1
Transaction Expenses
36
Section 15.2
Survival
37
 
 
 
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT
37
 
 
 
SECTION 17.
AMENDMENT AND WAIVER
37
Section 17.1
Requirements
37
Section 17.2
Solicitation of Holders of Notes
38
Section 17.3
Binding Effect, Etc
38
Section 17.4
Notes Held by Company, Etc
38
 
 
 
SECTION 18.
NOTICES
39
 
 
 
SECTION 19.
REPRODUCTION OF DOCUMENTS
39
 
 
 
SECTION 20.
CONFIDENTIAL INFORMATION
40
 
 
 
SECTION 21.
SUBSTITUTION OF PURCHASER
41



- iii -



--------------------------------------------------------------------------------





 
 
 
SECTION 22.
MISCELLANEOUS
41
Section 22.1
Successors and Assigns
41
Section 22.2
Payments Due on Non-Business Days
41
Section 22.3
Accounting Terms
42
Section 22.4
Severability
42
Section 22.5
Construction, Etc
42
Section 22.6
Counterparts
42
Section 22.7
Governing Law
42
Section 22.8
Jurisdiction and Process; Waiver of Jury Trial
42
 
 
 

Schedule A
Information Relating to Purchasers
Schedule B
Defined Terms
Schedule 5.3
Disclosure Materials
Schedule 5.4
Subsidiaries of the Company and Ownership of Subsidiary Stock; Agreements
Restricting Dividend Payments
Schedule 5.5
Financial Statements
Schedule 5.15(a)
Existing Indebtedness
Schedule 5.15(b)
Agreements to Put Liens on Property
Schedule 5.15(c)
Agreements Restricting Indebtedness
 
 
Exhibit 1(a)
Form of Series 2017A-1 Note
Exhibit 1(b)
Form of Series 2017A-2 Note
Exhibit 1(c)
Form of Series 2017B-1 Note
Exhibit 1(d)
Form of Series 2017B-2 Note
Exhibit 4.4(a)
Form of Opinion of Special Counsel for the Company
Exhibit 4.4(b)
Form of Opinion of Special Counsel for the Purchasers







- iv -



--------------------------------------------------------------------------------





SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS


SCHEDULE B    —    DEFINED TERMS


SCHEDULE 5.3     —    Disclosure Materials


SCHEDULE 5.4
—    Subsidiaries of the Company and Ownership of Subsidiary Stock; Agreements
Restricting Dividend Payments



SCHEDULE 5.5     —    Financial Statements


SCHEDULE 5.15(a)    —    Existing Indebtedness


SCHEDULE 5.15(b)    —    Agreements to Put Liens on Property


SCHEDULE 5.15(c)    —    Agreements Restricting Indebtedness


EXHIBIT 1(a)     —    Form of Series 2017A-1 Note


EXHIBIT 1(b)     —    Form of Series 2017A-2 Note


EXHIBIT 1(c)     —    Form of Series 2017B-1 Note


EXHIBIT 1(d)     —    Form of Series 2017B-2 Note


EXHIBIT 4.4(a)     —     Form of Opinion of Special Counsel for the Company


EXHIBIT 4.4(b)     —    Form of Opinion of Special Counsel for the Purchasers








- v -



--------------------------------------------------------------------------------








SOUTH JERSEY INDUSTRIES, INC.
1 South Jersey Plaza
Folsom, New Jersey 08037


$25,000,000 3.22% Senior Notes, Series 2017A-1, due August 16, 2024
$25,000,000 3.46% Senior Notes, Series 2017B-1, due August 16, 2027
$25,000,000 3.32% Senior Notes, Series 2017A-2, due January 16, 2025
$25,000,000 3.56% Senior Notes, Series 2017B-2, due January 16, 2028


Dated as of August 16, 2017




TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE A HERETO:
Ladies and Gentlemen:
South Jersey Industries, Inc., a New Jersey corporation (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”), agrees with each of the purchasers whose names appear at the end
hereof (each, a “Purchaser” and, collectively, the “Purchasers”) as follows:
SECTION 1.
AUTHORIZATION OF NOTES    .

Section 1.1.    Description of Notes    . The Company will authorize the issue
and sale of its (a) $25,000,000 3.22% Senior Notes, Series 2017A-1, due
August 16, 2024 (the “Series 2017A-1 Notes”), (b) $25,000,000 3.32% Senior
Notes, Series 2017A-2, due January 16, 2025 (the “Series 2017A-2 Notes”),
(c) $25,000,000 3.46% Senior Notes, Series 2017B-1, due August 16, 2027 (the
“Series 2017B‑1 Notes”), and (d) $25,000,000 3.56% Senior Notes, Series 2017B-2,
due January 16, 2028 (the “Series 2017B-2 Notes”). The Series 2017A-1 Notes, the
Series 2017A‑2, the Series 2017B-1, and the Series 2017B-2 Notes, as amended,
restated or otherwise modified from time to time pursuant to Section 17 and
including any such notes issued in substitution therefor pursuant to Section 13,
are collectively referred to herein as the “Notes”). The Series 2017A-1 Notes,
the Series 2017A-2 Notes, the Series 2017B-1 Notes, and the Series 2017B-2 Notes
shall be substantially in the forms set out in Exhibit 1(a), Exhibit 1(b),
Exhibit 1(c) and Exhibit 1(d), respectively. Certain capitalized and other terms
used in this Agreement are defined in Schedule B; and references to a “Schedule”
or an “Exhibit” are, unless otherwise specified, to a Schedule or an Exhibit
attached to this Agreement.





--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Section 1.2.    Interest Rate    .
(a) The Series 2017A-1 Notes shall bear interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid principal thereof from the
date of issuance at the rate of 3.22% per annum payable semi-annually in arrears
on the 16th day of February and August in each year and at maturity, commencing
on February 16, 2018, until such principal sum shall have become due and
payable.
(b)    The Series 2017A-2 Notes shall bear interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid principal thereof from the
date of issuance at the rate of 3.32% per annum payable semi-annually in arrears
on the 16th day of January and July in each year and at maturity, commencing on
July 16, 2018, until such principal sum shall have become due and payable.
(c) The Series 2017B-1 Notes shall bear interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid principal thereof from the
date of issuance at the rate of 3.46% per annum payable semi-annually in arrears
on the 16th day of February and August in each year and at maturity, commencing
on February 16, 2018, until such principal sum shall have become due and
payable.
(d)    The Series 2017B-2 Notes shall bear interest (computed on the basis of a
360-day year of twelve 30-day months) on the unpaid principal thereof from the
date of issuance at the rate of 3.56% per annum payable semi-annually in arrears
on the 16th day of January and July in each year and at maturity, commencing on
July 16, 2018, until such principal sum shall have become due and payable.
SECTION 2.
SALE AND PURCHASE OF NOTES    .

Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the applicable Closing provided for in Section 3, Notes in the principal amount
and of the Series specified opposite such Purchaser’s name in Schedule A at the
purchase price of 100% of the principal amount thereof. The Purchasers’
obligations hereunder are several and not joint obligations, and no Purchaser
shall have any liability to any Person for the performance or non-performance of
any obligation by any other Purchaser hereunder.
SECTION 3.
CLOSING    .

The execution and delivery of this Agreement and the issuance of the Notes shall
occur at the offices of Chapman and Cutler LLP, 111 W. Monroe Street, Chicago,
Illinois 60603 at 10:00 a.m.,


-2-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Chicago time, at two separate closings (each a “Closing”). The first Closing, on
which date the Series 2017A-1 Notes and the Series 2017B-1 Notes shall be
issued, shall occur on August 16, 2017 or on such other Business Day thereafter
on or prior to August 31, 2017 as may be agreed upon by the Company and the
Purchasers (the “First Closing”), and the second Closing, on which date the
Series 2017A-2 Notes and the Series 2017B-2 Notes shall be issued, shall occur
on January 16, 2018, or on such other Business Day thereafter on or prior to
January 31, 2018 as may be agreed upon by the Company and the Purchasers (the
“Second Closing”). At each such Closing, the Company will deliver to each
Purchaser the Notes of the applicable Series to be purchased by such Purchaser
in the form of a single Note (or such greater number of Notes in denominations
of at least $100,000 as such Purchaser may request) dated the date of the
applicable Closing and registered in such Purchaser’s name (or in the name of
its nominee), against delivery by such Purchaser to the Company or its order of
immediately available funds in the amount of the purchase price therefor by wire
transfer of immediately available funds for the account of the Company to an
account specified pursuant to Section 4.10 hereof. If at the applicable Closing
the Company shall fail to tender such Notes to any Purchaser as provided above
in this Section 3, or any of the conditions specified in Section 4 with respect
to such Closing shall not have been fulfilled to such Purchaser’s reasonable
satisfaction, such Purchaser shall, at its election, be relieved of all further
obligations under this Agreement, without thereby waiving any rights such
Purchaser may have by reason of such failure or such nonfulfillment.
SECTION 4.
CONDITIONS TO EACH CLOSING    .

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the applicable Closing is subject to the fulfillment to such
Purchaser’s reasonable satisfaction, prior to or at the applicable Closing, of
the following conditions:
Section 4.1.    Representations and Warranties    . The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of the applicable Closing.
Section 4.2.    Performance; No Default    . The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the applicable
Closing. Before and after giving effect to the issue and sale of the Notes (and
the application of the proceeds thereof as contemplated by Section 5.14), no
Default or Event of Default shall have occurred and be continuing and no Change
in Control shall have occurred. Neither the Company nor any Subsidiary shall
have entered into any transaction since the date of the Memorandum that would
have been prohibited by Section 10 had such Section applied since such date.


-3-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Section 4.3.    Compliance Certificates    .
(a)    Officer’s Certificate. The Company shall have delivered to each Purchaser
at such Closing an Officer’s Certificate, dated the date of the applicable
Closing, certifying that the conditions specified in Sections 4.1, 4.2 and 4.9
have been fulfilled.
(b)    Secretary’s Certificate. The Company shall have delivered to each
Purchaser at such Closing a certificate of its Secretary or Assistant Secretary,
dated the date of the applicable Closing, certifying as to the resolutions
attached thereto and other corporate proceedings relating to the authorization,
execution and delivery of the Notes to be issued at such Closing and this
Agreement.
Section 4.4.    Opinions of Counsel    . Such Purchaser shall have received
opinions in form and substance reasonably satisfactory to such Purchaser, dated
the date of the applicable Closing (a) from Cozen O’Connor, counsel for the
Company, covering the matters set forth in Exhibit 4.4(a) and covering such
other matters incident to the transactions contemplated hereby as such Purchaser
or its counsel may reasonably request (and the Company hereby instructs its
counsel to deliver such opinion to the Purchasers) and (b) from Chapman and
Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Exhibit 4.4(b) and covering
such other matters incident to such transactions as such Purchaser may
reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc    . On the date of
the applicable Closing, such Purchaser’s purchase of the applicable Notes shall
(a) be permitted by the laws and regulations of each jurisdiction to which such
Purchaser is subject, without recourse to provisions (such as Section 1405(a)(8)
of the New York Insurance Law) permitting limited investments by insurance
companies without restriction as to the character of the particular investment,
(b) not violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof. If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
Section 4.6.    Sale of Other Notes    . Contemporaneously with the applicable
Closing, the Company shall sell to each other Purchaser and each other Purchaser
shall purchase the Notes to be purchased by it at such Closing as specified in
Schedule A.


-4-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Section 4.7.    Payment of Special Counsel Fees    . Without limiting the
provisions of Section 15.1, the Company shall have paid on or before the
applicable Closing the reasonable fees, charges and disbursements of the
Purchasers’ special counsel referred to in Section 4.4 to the extent reflected
in a statement of such counsel rendered to the Company at least one Business Day
prior to such Closing.
Section 4.8.    Private Placement Number    . A Private Placement Number issued
by Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall
have been obtained for each Series of Notes.
Section 4.9.    Changes in Corporate Structure    . The Company shall not have
changed its jurisdiction of incorporation or been a party to any merger or
consolidation or succeeded to all or any substantial part of the liabilities of
any other entity, at any time following the date of the most recent financial
statements referred to in Schedule 5.5.
Section 4.10.    Funding Instructions    . At least three Business Days prior to
the date of the applicable Closing, each Purchaser shall have received written
instructions signed by a Responsible Officer on letterhead of the Company
setting forth wiring instructions for payment of the purchase price of the
applicable Notes, including (a) the name and address of the transferee bank,
(b) such transferee bank’s ABA number and (c) the account name and number into
which the purchase price for the applicable Notes is to be deposited.
Section 4.11.    Proceedings and Documents    . All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
reasonably satisfactory to such Purchaser and its special counsel with respect
to such Closing, and such Purchaser and its special counsel shall have received
all such counterpart originals or certified or other copies of such documents as
such Purchaser or such special counsel may reasonably request.
SECTION 5.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY    .

The Company represents and warrants to each Purchaser at a Closing, as
applicable, that, as of the date of this Agreement and such Closing:
Section 5.1.    Organization; Power and Authority    . The Company is a
corporation duly organized, validly existing and in good standing under the laws
of the State of New Jersey, and is duly qualified as a foreign corporation and
is in good standing in each jurisdiction in which such qualification is required
by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing would not, individually or in the aggregate,
reasonably be expected to have a


-5-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Material Adverse Effect. The Company has the corporate power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact, to execute and
deliver this Agreement and the Notes and to perform the provisions hereof and
thereof.
Section 5.2.    Authorization, Etc    . This Agreement and the Notes have been
duly authorized by all necessary corporate action on the part of the Company,
and this Agreement constitutes, and upon execution and delivery thereof each
Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its respective terms, except
as such enforceability may be limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).
Section 5.3.    Disclosure    . The Company, through its agents, TD Securities
(USA) LLC, BB&T Capital Markets, a division of BB&T Securities, LLC, and RBS
Securities Inc., has delivered to each Purchaser a copy of a Private Placement
Memorandum, dated June 1, 2017 (the “Memorandum”), relating to the transactions
contemplated hereby. The Memorandum, together with the other Disclosure
Documents, fairly describes, in all material respects, the general nature of the
business of the Company and its Subsidiaries. This Agreement, the Memorandum and
the documents, certificates or other writings delivered to the Purchasers by or
on behalf of the Company in connection with the transactions contemplated hereby
and identified in Schedule 5.3, and the financial statements listed in
Schedule 5.5 (this Agreement, the Memorandum and such documents, certificates or
other writings and such financial statements referred to above delivered to the
Purchasers prior to this Agreement being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. Except as disclosed in the Disclosure Documents, since December 31,
2016, there has been no change in the financial condition, operations, business
or properties of the Company or any Subsidiary except changes that individually
or in the aggregate would not reasonably be expected to have a Material Adverse
Effect. There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates    . (a) Schedule 5.4 contains (except as noted therein) complete and
correct lists (i) of the Company’s significant Subsidiaries (as provided on such
Schedule), showing, as to each such Subsidiary, the correct name thereof, the
jurisdiction of its organization, and the percentage of shares


-6-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


of each class of its capital stock or similar equity interests outstanding owned
by the Company and each other Subsidiary and (ii) of the Company’s Affiliates,
other than Subsidiaries.
(b)    All of the outstanding shares of capital stock or similar equity
interests of each Subsidiary shown in Schedule 5.4 as being owned by the Company
and its Subsidiaries have been validly issued, are fully paid and nonassessable
and are owned by the Company or another Subsidiary free and clear of any Lien
(except as otherwise disclosed in Schedule 5.4).
(c)    Each Subsidiary identified in Schedule 5.4 is a corporation or other
legal entity duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization, and is duly qualified as a foreign
corporation or other legal entity and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each such Subsidiary has the corporate or other power and
authority to own or hold under lease the properties it purports to own or hold
under lease and to transact the business it transacts and proposes to transact.
(d)    No Subsidiary is a party to, or otherwise subject to any legal,
regulatory, contractual or other restriction (other than this Agreement, the
agreements listed on Schedule 5.4, limitations on regulated utilities, such as
South Jersey Gas Company, to pay dividends under regulations promulgated by the
New Jersey Board of Public Utilities and customary limitations imposed by
corporate law or similar statutes) restricting the ability of such Subsidiary to
pay dividends out of profits or make any other similar distributions of profits
to the Company or any of its Subsidiaries that owns outstanding shares of
capital stock or similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities    . The Company has
delivered to each Purchaser copies of the Consolidated financial statements of
the Company and its Subsidiaries listed on Schedule 5.5. All of such financial
statements (including in each case the related schedules and notes) fairly
present in all material respects the consolidated financial position of the
Company and its Subsidiaries as of the respective dates specified therein and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year-end
adjustments). The Company and its Subsidiaries do not have any Material
liabilities that are not disclosed on such financial statements or otherwise
disclosed in the Disclosure Documents or in Schedule 5.15(a).
Section 5.6.    Compliance with Laws, Other Instruments, Etc    . The execution,
delivery and performance by the Company of this Agreement and the Notes will not
(a) contravene,


-7-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of the Company or any Subsidiary
under, any indenture, mortgage, deed of trust, loan, purchase or credit
agreement, lease, corporate charter or bylaws, or any other Material agreement
or instrument to which the Company or any Subsidiary is bound or by which the
Company or any Subsidiary or any of their respective properties may be bound or
affected, (b) conflict with or result in a breach of any of the terms,
conditions or provisions of any order, judgment, decree, or ruling of any court,
arbitrator or Governmental Authority applicable to the Company or any Subsidiary
or (c) violate any provision of any statute or other rule or regulation of any
Governmental Authority applicable to the Company or any Subsidiary.
Section 5.7.    Governmental Authorizations, Etc    . No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement or the Notes.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders    .
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.
(b)    Neither the Company nor any Subsidiary is (i) in default under any term
of any agreement or instrument to which it is a party or by which it is bound,
(ii) in violation of any order, judgment, decree or ruling of any court,
arbitrator or Governmental Authority or (iii) in violation of any applicable
law, ordinance, rule or regulation of any Governmental Authority (including,
without limitation, Environmental Laws, the USA Patriot Act or any of the other
laws and regulations that are referred to in Section 5.16), which default or
violation, individually or in the aggregate, would reasonably be expected to
have a Material Adverse Effect.
Section 5.9.    Taxes    . The Company and its Subsidiaries have filed all tax
returns that are required to have been filed in any jurisdiction, and have paid
all taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with GAAP.
The Company knows of no basis for any other tax or assessment that would
reasonably be


-8-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


expected to have a Material Adverse Effect. The charges, accruals and reserves
on the books of the Company and its Subsidiaries in respect of federal, state or
other taxes for all fiscal periods are adequate. The federal income tax
liabilities of the Company and its Subsidiaries have been finally determined
(whether by reason of completed audits or the statute of limitations having run)
for all fiscal years up to and including the fiscal year ended December 31,
2012.
Section 5.10.    Title to Property; Leases    . The Company and its Subsidiaries
have good and sufficient title to their respective properties that, individually
or in the aggregate, are Material, including all such properties reflected in
the most recent audited balance sheet referred to in Section 5.5 or purported to
have been acquired by the Company or any Subsidiary after said date (except as
sold or otherwise disposed of in the ordinary course of business), in each case
free and clear of Liens prohibited by this Agreement. To the Company’s
knowledge, all leases that, individually or in the aggregate, are Material are
valid and subsisting and are in full force and effect in all material respects.
Section 5.11.    Licenses, Permits, Etc    . (a) The Company and its
Subsidiaries own or possess all licenses, permits, franchises, authorizations,
patents, copyrights, proprietary software, service marks, trademarks and trade
names, or rights thereto, that individually or in the aggregate are Material,
without known conflict with the rights of others, except for those conflicts
that would not be reasonably expected to have a Material Adverse Effect.
(b)    To the Company’s knowledge, no product of the Company or any of its
Subsidiaries infringes in any material respect any license, permit, franchise,
authorization, patent, copyright, proprietary software, service mark, trademark,
trade name or other right owned by any other Person.
(c)    To the Company’s knowledge, there is no Material violation by any Person
of any right of the Company or any of its Subsidiaries with respect to any
patent, copyright, proprietary software, service mark, trademark, trade name or
other right owned or used by the Company or any of its Subsidiaries.
Section 5.12.    Compliance with ERISA    . (a) Each Plan operated and
administered by the Company or any ERISA Affiliate has been operated and
administered in compliance with all applicable laws except for such instances of
noncompliance as have not resulted in and would not reasonably be expected to
result in a Material Adverse Effect. Neither the Company nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to “employee benefit plans” (as
defined in Section 3 of ERISA), which liability has resulted or would reasonably
be expected to result in a Material Adverse Effect, and no event, transaction or
condition has occurred or exists that would reasonably be expected to result in
the incurrence of any such liability by the Company or any ERISA Affiliate, or
in the


-9-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


imposition of any Lien on any of the rights, properties or assets of the Company
or any ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to
Section 430(k) of the Code or to any such penalty or excise tax provisions under
the Code or federal law or Section 4068 of ERISA or by the granting of a
security interest in connection with the amendment of a Plan, other than such
aforementioned liabilities, penalties, excise taxes or Liens as would not be
individually or in the aggregate Material.
(b)    The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities. The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.
(c)    The Company and its ERISA Affiliates have not incurred withdrawal
liabilities (and are not subject to contingent withdrawal liabilities) under
Sections 4201 or 4204 of ERISA in respect of Multiemployer Plans that
individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Company’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715-60, without regard to liabilities attributable to continuation coverage
mandated by Section 4980B of the Code) of the Company and its Subsidiaries is
not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code. The representation by
the Company to the Purchasers in the first sentence of this Section 5.12(e) is
made in reliance upon and subject to the accuracy of each Purchaser’s
representation in Section 6.2 as to the sources of the funds to be used to pay
the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering by the Company    . Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than fifteen (15) other institutional investors, each of
which has been offered the Notes in connection with a private sale for
investment. Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the


-10-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


issuance or sale of the Notes to the registration requirements of Section 5 of
the Securities Act or to the registration requirements of any securities or blue
sky laws of any applicable jurisdiction.
Section 5.14.    Use of Proceeds; Margin Regulations    . The Company will apply
the proceeds of the sale of the Notes to refinance existing indebtedness and for
general corporate purposes and in compliance with all laws referenced in
Section 5.16. No part of the proceeds from the sale of the Notes hereunder will
be used, directly or indirectly, for the purpose of buying or carrying any
margin stock within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System (12 CFR 221), or for the purpose of buying or carrying or
trading in any Securities under such circumstances as to involve the Company in
a violation of Regulation X of said Board (12 CFR 224) or to involve any broker
or dealer in a violation of Regulation T of said Board (12 CFR 220). Margin
stock does not constitute more than 5% of the value of the Consolidated assets
of the Company, and the Company does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness    . (a) Except as described therein,
Schedule 5.15(a) sets forth a complete and correct list of all outstanding
Indebtedness of the Company and its Subsidiaries as of the date indicated on
such Schedule (including a description of the obligors and obligees, principal
amount outstanding and collateral therefor, if any, and Guaranty thereof, if
any), since which date there has been no Material change in the amounts,
interest rates, sinking funds, installment payments or maturities of the
Indebtedness of the Company or its Subsidiaries. Neither the Company nor any
Subsidiary is in default and no waiver of default is currently in effect, in the
payment of any principal or interest on any Indebtedness of the Company or such
Subsidiary and no event or condition exists with respect to any Indebtedness of
the Company or any Subsidiary that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its stated maturity or before its
regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15(b), neither the Company nor any
Subsidiary has agreed or consented to cause or permit in the future (upon the
happening of a contingency or otherwise) any of its property, whether now owned
or hereafter acquired, to be subject to a Lien not permitted by Section 10.4.
(c)    Neither the Company nor any Subsidiary is a party to, or otherwise
subject to any provision contained in, any instrument evidencing Indebtedness of
the Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on


-11-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


the incurring of, Indebtedness of the Company, except as specifically indicated
in Schedule 5.15(c).
Section 5.16.    Foreign Assets Control Regulations, Etc    . (a) Neither the
Company nor any Controlled Entity (i) is a Blocked Person, (ii) has been
notified that its name appears or may in the future appear on a State Sanctions
List or (iii) has been notified that it is a target of sanctions that have been
imposed by the United Nations or the European Union.
(b)    Neither the Company nor any Controlled Entity (i) to the Company’s
knowledge, has violated, been found in violation of, or been charged or
convicted under, any applicable U.S. Economic Sanctions Laws, Anti‑Money
Laundering Laws or Anti‑Corruption Laws or (ii) to the Company’s knowledge, is
under investigation by any Governmental Authority for possible violation of any
U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws or Anti‑Corruption
Laws.
(c)    No part of the proceeds from the sale of the Notes hereunder:
(i)    constitutes or will constitute funds obtained on behalf of any Blocked
Person or will otherwise be used by the Company or any Controlled Entity,
directly or indirectly, (A) in connection with any investment in, or any
transactions or dealings with, any Blocked Person, (B) for any purpose that
would cause any Purchaser to be in violation of any U.S. Economic Sanctions Laws
or (C) otherwise in violation of any U.S. Economic Sanctions Laws;
(ii)    will be used, directly or indirectly, in violation of, or cause any
Purchaser to be in violation of, any applicable Anti‑Money Laundering Laws; or
(iii)    will be used, directly or indirectly, for the purpose of making any
improper payments, including bribes, to any official of a Governmental Authority
or commercial counterparty in order to obtain, retain or direct business or
obtain any improper advantage, in each case which would be in violation of, or
cause any Purchaser to be in violation of, any applicable Anti‑Corruption Laws.
(d)    The Company has established procedures and controls which it reasonably
believes are adequate (and otherwise comply with applicable law) to ensure that
the Company and each Controlled Entity is and will continue to be in compliance
with all applicable U.S. Economic Sanctions Laws, Anti‑Money Laundering Laws and
Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes    . Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as


-12-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


amended, or the Federal Power Act, as amended, except for Marina Energy, LLC, a
Subsidiary of the Company, which is subject to the Federal Power Act and
maintains market-based rate authority thereunder.
Section 5.18.    Environmental Matters    . (a) Neither the Company nor any
Subsidiary has knowledge of any claim or has received any notice of any claim,
and no proceeding has been instituted raising any claim against the Company or
any of its Subsidiaries or any of their respective real properties now or
formerly owned, leased or operated by any of them or other assets, alleging any
damage to the environment or violation of any Environmental Laws, except, in
each case, such as would not reasonably be expected to result in a Material
Adverse Effect.
(b)    Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any claim, public or private, of violation of Environmental
Laws or damage to the environment emanating from, occurring on or in any way
related to real properties now or formerly owned, leased or operated by any of
them or to other assets or their use, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.
(c)    Neither the Company nor any Subsidiary has stored any Hazardous Materials
on real properties now or formerly owned, leased or operated by any of them and
has not disposed of any Hazardous Materials in a manner contrary to any
Environmental Laws in each case in any manner that would reasonably be expected
to result in a Material Adverse Effect.
(d)    All buildings on all real properties now owned, leased or operated by the
Company or any Subsidiary are in compliance with applicable Environmental Laws,
except where failure to comply would not reasonably be expected to result in a
Material Adverse Effect.
Section 5.19.    Notes Rank Pari Passu    . The obligations of the Company under
this Agreement and the Notes rank pari passu in right of payment with all other
senior unsecured Indebtedness (actual or contingent) of the Company, including,
without limitation, all senior unsecured Indebtedness of the Company described
in Schedule 5.15(a) hereto.
SECTION 6.
REPRESENTATIONS OF THE PURCHASERS    .

Section 6.1.    Purchase for Investment    . Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of the property of such Purchaser or such pension or trust funds
shall at all times be within the control of such Purchaser or such pension or
trust funds. Each Purchaser understands that the Notes have not been registered
under the Securities Act and


-13-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


may be resold only if registered pursuant to the provisions of the Securities
Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes. Each
Purchaser understands that the Notes are being offered and sold in reliance upon
specific exemptions from the registration requirements of the Securities Act and
state securities laws and that the Company is relying upon the truth and
accuracy of the representations, warranties, agreements, acknowledgements and
understandings set forth herein in order to determine the applicability of such
exemptions and the suitability of such Purchaser to acquire Notes.
Section 6.2.    Source of Funds    . Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95-60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an “insurance company pooled separate account,”
within the meaning of PTE 90-1, or (ii) a “bank collective investment fund,”
within the meaning of PTE 91-38, and, except as disclosed by such Purchaser to
the Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or


-14-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an
“affiliate” (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization and managed by such QPAM,
represent more than 20% of the total client assets managed by such QPAM, the
conditions of Part I(c) and (g) of the QPAM Exemption are satisfied, neither the
QPAM nor a Person controlling or controlled by the QPAM maintains an ownership
interest in the Company that would cause the QPAM and the Company to be
“related” within the meaning of Part VI(h) of the QPAM Exemption and (i) the
identity of such QPAM and (ii) the names of any employee benefit plans whose
assets in the investment fund, when combined with the assets of all other
employee benefit plans established or maintained by the same employer or by an
affiliate (within the meaning of Part VI(c)(1) of the QPAM Exemption) of such
employer or by the same employee organization, represent 10% or more of the
assets of such investment fund, have been disclosed to the Company in writing
pursuant to this clause (d); or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of
Part IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
(h)    the Source does not include “plan assets” of any employee benefit plan,
other than a plan exempt from the coverage of Title I of ERISA.


-15-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
Section 6.3.    Purchaser Status; Experience    . Each Purchaser separately
represents that such Purchaser is, and on the date of the applicable Closing
will be, an “accredited investor” as defined in Rule 501(a) under the Securities
Act. Such Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Notes, and has so evaluated the merits and risks of such investment. Such
Purchaser is able to bear the economic risk of an investment in the Notes and is
able to afford a complete loss of such investment.
Section 6.4.    Access to Information    . Each Purchaser separately
acknowledges that such Purchaser has reviewed the Disclosure Documents and has
been afforded (a) the opportunity to ask such questions as it has deemed
necessary of, and to receive answers from, representatives of the Company
concerning the terms and conditions of the offering of the Notes and the risks
of investing in the Notes; (b) access to information about the Company and its
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (c) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment.
SECTION 7.
INFORMATION AS TO COMPANY    .

Section 7.1.    Financial and Business Information    . The Company shall
deliver to each holder of Notes that is an Institutional Investor:
(a)    Quarterly Statements — within 60 days (or, as long as the Company is
subject to the filing requirements of the SEC, such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10‑Q (“Form 10‑Q”) with the SEC) after the end of each quarterly
fiscal period in each fiscal year of the Company (other than the last quarterly
fiscal period of each such fiscal year), copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such quarter; and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries, for such quarter and (in the
case


-16-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


of the second and third quarters) for the portion of the fiscal year ending with
such quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments, provided that delivery within the time period specified above of
copies of the Company’s Form 10‑Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10‑Q if it shall have timely made such
Form 10‑Q available on “EDGAR” or on, or through a link on, the website of the
Company and shall have given each Institutional Investor that is a holder of a
Note prior notice of such availability on EDGAR or on or through the website of
the Company in connection with each delivery (such availability and notice
thereof being referred to as “Electronic Delivery”);
(b)    Annual Statements — within 120 days (or, as long as the Company is
subject to the filing requirements of the SEC, such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10‑K (“Form 10‑K”) with the SEC) after the end of each fiscal year of
the Company, copies of:
(i)    a consolidated balance sheet of the Company and its Subsidiaries as at
the end of such year; and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company and its Subsidiaries for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion


-17-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


in the circumstances, and provided that the delivery within the time period
specified above of the Company’s Form 10‑K for such fiscal year (together with
the Company’s annual report to shareholders, if any, prepared pursuant to
Rule 14a‑3 under the Exchange Act) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b), provided, further, that the Company shall be deemed to have
made such delivery of such Form 10‑K (together with the Company’s annual report
to shareholders, if any, prepared pursuant to Rule 14a‑3 under the Exchange Act)
if it shall have timely made Electronic Delivery thereof;
(c)    SEC and Other Reports — except for the filings referred to in
Section 7.1(a) and (b) above, promptly upon their becoming available, one copy
of (i) each financial statement (including, without limitation, any
consolidating financial statements), report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability) or to its public Securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such Purchaser or holder), and each
prospectus and all amendments thereto filed by the Company or any Subsidiary
with the SEC and of all press releases and other statements made available
generally by the Company or any Subsidiary to the public concerning developments
that are Material, provided that the Company shall be deemed to have made such
delivery of such information if it shall have timely made Electronic Delivery
thereof;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f) hereof, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
(e)    ERISA Matters — promptly, and in any event within ten Business Days after
a Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan (other than any Multiemployer Plan) that is
subject to Title IV of ERISA, any reportable event, as defined in
Section 4043(c) of


-18-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Company or any ERISA Affiliate pursuant to Title I or
Title IV of ERISA or the penalty or excise tax provisions of the Code relating
to employee benefit plans, or in the imposition of any Lien on any of the
rights, properties or assets of the Company or any ERISA Affiliate pursuant to
Title I or Title IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, would reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to the Company or any
Subsidiary from any federal or state Governmental Authority relating to any
order, ruling, statute or other law or regulation that would reasonably be
expected to have a Material Adverse Effect; and
(g)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10‑Q and Form 10‑K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.
Section 7.2.    Officer’s Certificate    . Each set of financial statements
delivered to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b)
shall be accompanied by a certificate of a Senior Financial Officer (which, in
the case of Electronic Delivery of any such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes)
setting forth:
(a)    Covenant Compliance — the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of Sections 10.2, 10.3, 10.4 and 10.7, inclusive, during the
quarterly or annual period covered


-19-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


by the statements then being furnished (including with respect to each such
Section, where applicable, the calculations of the maximum or minimum amount,
ratio or percentage, as the case may be, permissible under the terms of such
Sections, and the calculation of the amount, ratio or percentage then in
existence); and
(b)    Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.
Section 7.3.    Visitation    . The Company shall permit the representatives of
each holder of Notes that is an Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such holder and upon reasonable prior notice to the Company, to visit
the principal executive office of the Company, to discuss the affairs, finances
and accounts of the Company and its Subsidiaries with the Company’s officers to
the extent they are reasonably available, and (with the consent of the Company,
which consent will not be unreasonably withheld) to visit the other offices and
properties of the Company and each Subsidiary, all at such reasonable times and
as often as may be reasonably requested in writing; and
(b)    Default — if a Default or Event of Default then exists and is continuing,
at the expense of the Company to visit and inspect any of the offices or
properties of the Company or any Subsidiary, to examine all their respective
books of account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be reasonably requested.
SECTION 8.
PAYMENT AND PREPAYMENT OF THE NOTES    .

Section 8.1.    Maturity    .


-20-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(a) As provided therein, the entire unpaid principal balance of the Series
2017A-1 Notes shall be due and payable on August 16, 2024.
(b) As provided therein, the entire unpaid principal balance of the Series
2017A-2 Notes shall be due and payable on January 16, 2025.
(c) As provided therein, the entire unpaid principal balance of the Series
2017B-1 Notes shall be due and payable on August 16, 2027.
(d) As provided therein, the entire unpaid principal balance of the Series
2017B-2 Notes shall be due and payable on January 16, 2028.
Section 8.2.    Optional Prepayments with and without Make-Whole Amount    .
(a) At any time prior to July 16, 2024, the Company may, at its option, upon
notice as provided below, prepay all, or from time to time any part of, the
Series 2017A-1 Notes at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
(provided that, if such prepayment is in part, then such partial prepayment
shall be in a minimum aggregate principal amount of $1,000,000). On and after
July 16, 2024, the Company may, at its option, upon notice as provided below,
prepay at any time all the Series 2017A-1 Notes, at 100% of the principal amount
so prepaid, together with interest accrued thereon to the date of such
prepayment, but without payment of the Make-Whole Amount.
(b)     At any time prior to December 16, 2024, the Company may, at its option,
upon notice as provided below, prepay all, or from time to time any part of, the
Series 2017A-2 Notes at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
(provided that, if such prepayment is in part, then such partial prepayment
shall be in a minimum aggregate principal amount of $1,000,000). On and after
December 16, 2024, the Company may, at its option, upon notice as provided
below, prepay at any time all the Series 2017A-2 Notes, at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, but without payment of the Make-Whole Amount.
(c)     At any time prior to July 16, 2027, the Company may, at its option, upon
notice as provided below, prepay all, or from time to time any part of, the
Series 2017B-1 Notes at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
(provided that, if such prepayment is in part, then such partial prepayment
shall be in a minimum aggregate principal amount of $1,000,000). On and after
July 16, 2027, the


-21-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Company may, at its option, upon notice as provided below, prepay at any time
all the Series 2017B-1 Notes, at 100% of the principal amount so prepaid,
together with interest accrued thereon to the date of such prepayment, but
without payment of the Make-Whole Amount.
(d) At any time prior to December 16, 2027, the Company may, at its option, upon
notice as provided below, prepay all, or from time to time any part of, the
Series 2017B-2 Notes at 100% of the principal amount so prepaid, together with
interest accrued thereon to the date of such prepayment, plus the Make-Whole
Amount determined for the prepayment date with respect to such principal amount
(provided that, if such prepayment is in part, then such partial prepayment
shall be in a minimum aggregate principal amount of $1,000,000). On and after
December 16, 2027, the Company may, at its option, upon notice as provided
below, prepay at any time all the Series 2017B-2 Notes, at 100% of the principal
amount so prepaid, together with interest accrued thereon to the date of such
prepayment, but without payment of the Make-Whole Amount.
(e) With respect to Sections 8.2(a), 8.2(b), 8.2(c), and 8.2(d) above, if a
Default or an Event of Default has occurred and is continuing at the time such
notice is provided or on the prepayment date or if a Default or an Event of
Default would result from the making of such prepayment, such prepayment shall
be pro rata to the holders of all Notes then outstanding.
(f) The Company will give each holder of Notes written notice of each optional
prepayment under this Section 8.2 not less than ten (10) days and not more than
sixty (60) days prior to the date fixed for such prepayment unless the Company
and the Required Holders of the Series to be repaid agree to another time period
pursuant to Section 17. Each such notice shall specify such date (which shall be
a Business Day), the aggregate principal amount of the Notes of each Series to
be prepaid on such date, the principal amount of each Note of each Series held
by such holder to be prepaid (determined in accordance with Section 8.3), and
the interest to be paid on the prepayment date with respect to such principal
amount being prepaid, and, if applicable, shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due with
respect to each Series of Notes to be prepaid in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation. If applicable, two (2) Business
Days prior to such prepayment, the Company shall deliver to each holder of Notes
a certificate of a Senior Financial Officer specifying the calculation of such
Make-Whole Amount as of the specified prepayment date.
Section 8.3.    Allocation of Partial Prepayments    . In the case of each
partial prepayment of the Notes of a Series pursuant to Section 8.2, the
principal amount of the Notes of such Series to be prepaid shall be allocated
among all of the Notes of such Series at the time outstanding in proportion, as
nearly as practicable, to the respective unpaid principal amounts thereof not
theretofore called for prepayment, provided that if a Default or an Event of
Default has occurred


-22-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


and is continuing at the time such notice is provided or on the prepayment date
or if a Default or an Event of Default would result from the making of such
prepayment, such prepayment shall be pro rata to the holders of all Notes then
outstanding.
Section 8.4.    Maturity; Surrender, Etc.         In the case of each prepayment
of Notes pursuant to this Section 8, the principal amount of each Note to be
prepaid shall mature and become due and payable on the date fixed for such
prepayment (which shall be a Business Day), together with interest on such
principal amount accrued to such date and the Make-Whole Amount, if any. From
and after such date, unless the Company shall fail to pay such principal amount
when so due and payable, together with the interest and, as applicable, any
Make-Whole Amount, interest on such principal amount shall cease to accrue. Any
Note paid or prepaid in full shall be surrendered to the Company and cancelled
and shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
Section 8.5.    Purchase of Notes    . The Company will not and will not permit
any Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes of any Series except (a) upon the
payment or prepayment of the Notes of such Series in accordance with the terms
of this Agreement and the applicable Notes or (b) pursuant to a written offer to
purchase outstanding Notes of such Series made by the Company or an Affiliate
pro rata to the holders of the Notes of such Series upon the same terms and
conditions. A failure by a holder of Notes to respond within fifteen Business
Days to any such offer made pursuant to this Section 8.5 shall be deemed to
constitute a rejection of such offer by such holder. If the holders of more than
50% of the principal amount of the Notes of a Series then outstanding accept
such offer, the Company shall promptly notify the remaining holders of Notes of
such Series of such fact and the expiration date for the acceptance by holders
of Notes of such Series of such offer shall be extended by the number of days
necessary to give each such remaining holder of Notes of such Series at least
five Business Days from its receipt of such notice to accept such offer. The
Company will promptly cancel all Notes acquired by it or any Affiliate pursuant
to any payment, prepayment or purchase of Notes pursuant to any provision of
this Agreement and no Notes may be issued in substitution or exchange for any
such Notes.
Section 8.6.    Make-Whole Amount for the Notes    .
“Make-Whole Amount” means, with respect to any Note, an amount equal to the
excess, if any, of the Discounted Value of the Remaining Scheduled Payments with
respect to the Called Principal of such Note over the amount of such Called
Principal, provided that the Make-Whole Amount may in no event be less than
zero. For the purposes of determining the Make-Whole Amount, the following terms
have the following meanings:


-23-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.
“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes is payable) equal to the
Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note,
0.5% over the yield to maturity implied by the yield(s) reported as of 10:00
a.m. (New York City time) on the second Business Day preceding the Settlement
Date with respect to such Called Principal, on the display designated as “Page
PX1” (or such other display as may replace Page PX1) on Bloomberg Financial
Markets for the most recently issued actively traded on‑the‑run U.S. Treasury
securities (“Reported”) having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date. If there are no such U.S.
Treasury securities Reported having a maturity equal to such Remaining Average
Life, then such implied yield to maturity will be determined by (a) converting
U.S. Treasury bill quotations to bond equivalent yields in accordance with
accepted financial practice and (b) interpolating linearly between the yields
Reported for the applicable most recently issued actively traded on‑the‑run U.S.
Treasury securities with the maturities (a) closest to and greater than such
Remaining Average Life and (b) closest to and less than such Remaining Average
Life. The Reinvestment Yield shall be rounded to the number of decimal places as
appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, 0.5% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (a) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (b) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.


-24-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (a) such Called Principal into (b) the sum of the
products obtained by multiplying (i) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (ii) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date,
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the applicable Note, then the amount of
the next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 8.4 or Section 12.1, as the context
requires.
“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.
Section 8.7.    Change in Control    . (a) Notice of Change in Control. The
Company will, within 15 Business Days after any Responsible Officer has
knowledge of the occurrence of any Change in Control give written notice of such
Change in Control to each holder of Notes. If a Change in Control has occurred,
such notice shall contain and constitute an offer to prepay the Notes as
described in Section 8.7(b) and shall be accompanied by the certificate
described in Section 8.7(e).
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
Section 8.7(a) shall be an offer to prepay, in accordance with and subject to
this Section 8.7, all, but not less than all, of the Notes held by each holder
(in this case only, “holder” in respect of any Note registered in the name of a
nominee for a disclosed beneficial owner shall mean such beneficial owner) on a
date specified in such offer (the “Proposed Prepayment Date”). The Proposed
Prepayment Date shall be a Business Day and such date shall be not less than
20 days and not more than 30 days after the date of such offer (if the Proposed
Prepayment Date shall not be specified in such offer, the Proposed Prepayment
Date shall be the 30th day after the date of such offer).
(c)    Acceptance; Rejection. A holder of Notes may accept or reject the offer
to prepay made pursuant to this Section 8.7 by causing a notice of such
acceptance or rejection to be delivered


-25-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


to the Company at least five Business Days prior to the Proposed Prepayment
Date. A failure by a holder of Notes to respond to an offer to prepay made
pursuant to this Section 8.7 shall be deemed to constitute a rejection of such
offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment. The prepayment
shall be made on the Proposed Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
(f)    Effect on Required Payments. The amount of each payment of the principal
of the Notes made pursuant to this Section 8.7 shall be applied against and
reduce each of the then remaining principal payments due pursuant to Section 8.1
by a percentage equal to the aggregate principal amount of the Notes so paid
divided by the aggregate principal amount of the Notes outstanding immediately
prior to such payment.
(g)    “Change in Control” Defined. “Change in Control” means the occurrence of
either of the following: (i) any entity, person (within the meaning of
Section 14(d) of the Exchange Act) or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) which theretofore was the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) of less than
20% of the Company’s then outstanding common stock either (A) acquires shares of
common stock of the Company in a transaction or series of transactions that
results in such entity, person or group directly or indirectly owning
beneficially 20% or more of the outstanding common stock of the Company, or
(B) acquires, by proxy or otherwise, the right to vote for the election of
directors, for any merger, combination or consolidation of the Company or any of
its direct or indirect Subsidiaries, or, for any other matter or question, more
than 20% of the then outstanding voting securities of the Company; or (ii) 20%
or more of the members of the board of directors of the Company fail to consist
of Continuing Directors.
SECTION 9.
AFFIRMATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:


-26-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Section 9.1.    Compliance with Law    . Without limiting Section 10.6, the
Company will, and will cause each of its Subsidiaries to, comply with all laws,
ordinances or governmental rules or regulations to which each of them is
subject, including, without limitation, ERISA, Environmental Laws, the USA
Patriot Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non‑compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance    . The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective properties and businesses against
such casualties and contingencies, of such types, on such terms and in such
amounts (including deductibles, co-insurance and self-insurance, if adequate
reserves are maintained with respect thereto) as is customary in the case of
entities of established reputations engaged in the same or a similar business
and similarly situated.
Section 9.3.    Maintenance of Properties    . The Company will, and will cause
each of its Subsidiaries to, maintain and keep, or cause to be maintained and
kept, their respective properties in good repair, working order and condition
(other than ordinary wear and tear), so that the business carried on in
connection therewith may be properly conducted at all times, provided that this
Section shall not prevent the Company or any Subsidiary from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims    . The Company will, and will
cause each of its Subsidiaries to, file all tax returns required to be filed in
any jurisdiction and to pay and discharge all taxes shown to be due and payable
on such returns and all other taxes, assessments, governmental charges, or
levies imposed on them or any of their properties, assets, income or franchises,
to the extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary,
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the


-27-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


nonpayment of all such taxes, assessments, charges, levies and claims in the
aggregate would not reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Corporate Existence, Etc    . Subject to Section 10.2, the
Company will at all times preserve and keep in full force and effect its
corporate existence. Subject to Sections 10.2 and 10.3, the Company will at all
times preserve and keep in full force and effect the corporate existence of each
of its Subsidiaries (unless merged into the Company or a Wholly-Owned
Subsidiary) and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.
Section 9.6.    Books and Records    . The Company will, and will cause each of
its Subsidiaries to, maintain proper books of record and account in conformity
with GAAP and all applicable requirements of any Governmental Authority having
legal or regulatory jurisdiction over the Company or such Subsidiary, as the
case may be, in all material respects.
Section 9.7.    Ownership    . The Company will own, at all times, 100% of the
Capital Stock having voting rights of South Jersey Gas Company.
Section 9.8.    Subsidiary Guarantors    . The Company will cause any
Subsidiary that (a) at any time is a party to any Principal Credit Facility or
(b) guarantees Indebtedness in respect of any Principal Credit Facility, to
enter into a subsidiary guaranty agreement reasonably acceptable to the Required
Holders providing for a guaranty of the obligations of the Company under the
Notes and this Agreement (a “Subsidiary Guaranty”) and to deliver to each of the
holders of the Notes (substantially concurrently with the incurrence of any such
guaranty obligation pursuant to any Principal Credit Facility) the following
items:
(i)    a certificate signed by an authorized Responsible Officer of the Company
making representations and warranties substantially to the effect of those
contained in Sections 5.4, 5.6 and 5.7, with respect to such Subsidiary and the
Subsidiary Guaranty, as applicable; and
(ii)    an opinion of counsel for the Company addressed to each of the holders
of the Notes reasonably satisfactory to the Required Holders, substantially to
the effect that the Subsidiary Guaranty by such Person has been duly authorized,
executed and delivered and that the Subsidiary Guaranty constitutes the legal,
valid and binding obligation of such Person enforceable in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other


-28-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and subject to other usual and
customary limitations.
The holders of the Notes agree to discharge and release any Subsidiary Guarantor
from any Subsidiary Guaranty upon the written request of the Company, provided
that (i) such Subsidiary Guarantor has been released and discharged (or will be
released and discharged concurrently with the release of such Subsidiary
Guarantor under the Subsidiary Guaranty) as an obligor and guarantor under and
in respect of each Principal Credit Facility and the Company so certifies to the
holders of the Notes in a certificate of a Responsible Officer, (ii) at the time
of such release and discharge, the Company shall deliver a certificate of a
Responsible Officer to the holders of the Notes stating that no Default or Event
of Default exists, and (iii) if any fee or other form of consideration is given
to any holder of Indebtedness of the Company for the purpose of such release,
the holders of the Notes shall receive equivalent consideration.
Section 9.9.    Notes to Rank Pari Passu    . The Notes and all obligations
under this Agreement are and at all times shall remain direct obligations of the
Company ranking pari passu as against the assets of the Company with all other
Notes from time to time issued and outstanding hereunder without any preference
among themselves and pari passu with all Indebtedness outstanding under any
Principal Credit Facility and all other present and future unsecured
Indebtedness (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other unsecured Indebtedness of the
Company.
SECTION 10.
NEGATIVE COVENANTS.    

The Company covenants that so long as any of the Notes are outstanding:
Section 10.1.    Transactions with Affiliates    . The Company will not and will
not permit any Subsidiary to enter into directly or indirectly any Material
transaction or group of related Material transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except in the ordinary course and pursuant to the
reasonable requirements of the Company’s or such Subsidiary’s business and upon
fair and reasonable terms no less favorable to the Company or such Subsidiary
than would be obtainable in a comparable arm’s-length transaction with a Person
not an Affiliate.
Section 10.2.    Merger, Consolidation, Etc    . The Company will not, and will
not permit any of its Subsidiaries to, consolidate with or merge with any other
Person or convey, transfer or


-29-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


lease all or substantially all of its assets in a single transaction or series
of transactions to any Person; provided that:
(a)    any Subsidiary of the Company may (i) consolidate with or merge with, or
convey, transfer or lease all or substantially all of its assets in a single
transaction or series of transactions to (A) the Company or a Subsidiary so long
as in any merger or consolidation involving the Company, the Company shall be
the surviving or continuing entity or (B) any other Person so long as the
survivor of any such merger or consolidation is a Subsidiary, or (ii) convey,
transfer or lease all or substantially all of its assets in compliance with the
provisions of Section 10.3; and
(b)    the foregoing restriction does not apply to the consolidation or merger
of the Company with, or the conveyance, transfer or lease of substantially all
of the assets of the Company in a single transaction or series of transactions
to, any Person so long as:
(i)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company as an entirety, as the case may
be (the “Successor Corporation”), shall be (A) the Company or (B) a solvent
entity organized and existing under the laws of the United States of America or
any State thereof (including the District of Columbia);
(ii)    if the Company is not the Successor Corporation, such Successor
Corporation shall have executed and delivered to each holder of Notes its
assumption of the due and punctual performance and observance of each covenant
and condition of this Agreement and the Notes (pursuant to such agreements and
instruments as shall be reasonably satisfactory to the Required Holders), and
the Successor Corporation shall have caused to be delivered to each holder of
Notes an opinion of nationally recognized independent counsel or other
independent counsel reasonably satisfactory to the Required Holders, to the
effect that all agreements or instruments effecting such assumption are
enforceable in accordance with their terms (subject to usual and customary
limitations); and
(iii)    immediately before and after giving effect to such transaction no
Default or Event of Default shall have occurred and be continuing.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any successor
corporation or limited liability company that


-30-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


shall theretofore have become such in the manner prescribed in this Section 10.2
from its liability under this Agreement or the Notes.
Section 10.3.    Sale of Assets    . The Company will not, and will not permit
any Subsidiary to, sell, lease or otherwise dispose of any Substantial Part (as
defined below) of the assets of the Company and its Subsidiaries; provided,
however, that the Company or any Subsidiary may sell, lease or otherwise dispose
of assets constituting a Substantial Part of the assets of the Company and its
Subsidiaries if such assets are sold in an arms’ length transaction and, at such
time and after giving effect thereto, no Default or Event of Default shall have
occurred and be continuing and an amount equal to the net proceeds received from
such sale, lease or other disposition (but only with respect to that portion of
such assets that exceeds the definition of “Substantial Part” set forth below)
shall be used within 365 days of such sale, lease or disposition, in any
combination:
(a)    to acquire productive assets used or useful in carrying on the business
of the Company and its Subsidiaries and having a value at least equal to the
value of such assets sold, leased or otherwise disposed of; and/or
(b)    to prepay or retire Senior Indebtedness of the Company and/or its
Subsidiaries, provided that the Company shall offer to prepay each outstanding
Note in a principal amount, which equals the Ratable Portion for such Note, in
accordance with Section 8.2, but without payment of any Make-Whole Amount.
A sale, lease or other disposition of assets shall be deemed to be a
“Substantial Part” of the assets of the Company and its Subsidiaries if the book
value of such assets, when added to the book value of all other assets sold,
leased or otherwise disposed of by the Company and its Subsidiaries during any
period of 12 consecutive months, exceeds 10% of Consolidated Total Assets
(Consolidated Total Assets to be determined as of the end of the fiscal year of
the Company immediately preceding such sale, lease or other disposition);
provided that there shall be excluded from any determination of a “Substantial
Part” any (i) sale or disposition of assets in the ordinary course of business
of the Company and its Subsidiaries, (ii) any transfer of assets from the
Company to any Subsidiary or from any Subsidiary to the Company or a Subsidiary,
and (iii) any sale or transfer of property acquired by the Company or any
Subsidiary after the date of this Agreement to any Person within 365 days
following the acquisition or construction of such property by the Company or any
Subsidiary if the Company or a Subsidiary shall concurrently with such sale or
transfer, lease such property, as lessee.
Section 10.4.    Liens    . The Company will not, and will not permit any of its
Subsidiaries to, directly or indirectly create, incur, assume or permit to exist
(upon the happening of a contingency or otherwise) any Lien securing
Indebtedness for borrowed money on or with respect to any property


-31-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


or asset (including, without limitation, any document or instrument in respect
of goods or accounts receivable) of the Company or any such Subsidiary, whether
now owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, except:
(a)        Liens for taxes, assessments or other governmental charges which are
not yet due and payable or the payment of which is not at the time required by
Section 9.4;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested by the Company or such Subsidiary on a timely basis in good faith and
in appropriate proceedings;
(c)    any attachment or judgment Lien, unless the judgment it secures shall
not, within 90 days after entry thereof, have been discharged or execution
thereof stayed pending appeal, or shall not have been discharged within 90 days
after the expiration of such stay;
(d)    deposits or pledges to secure bids, tenders, contracts (other than
contracts for the payment of money), leases, statutory obligations (including
workers’ compensation, unemployment insurance and other social security laws or
regulations), surety and appeal bonds, and other obligations of like nature
arising in the ordinary course of such Person’s business, including, without
limitation, deposits and pledges of funds securing Permitted Commodity Hedging
Obligations;
(e)    rights of way, zoning restrictions, easements and similar encumbrances
affecting such Person’s real property which do not materially interfere with the
use of such property;
(f)    licenses, leases or subleases granted to other Persons in the ordinary
course of business and not interfering in any material respect with the business
of the Company and its Subsidiaries;
(g)    customary bankers’ Liens and rights of setoff arising, in each case, by
operation of law and incurred on deposits made in the ordinary course of
business;
(h)    Liens on property or assets of any Subsidiary securing Indebtedness owing
to the Company or to another Subsidiary;
(i)     Liens on property or assets securing the Indebtedness of the Company or
any Subsidiary as of the date of this Agreement and reflected in
Schedule 5.15(a);


-32-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(j)    any Lien created to secure all or part of the purchase price, or to
secure Indebtedness incurred or assumed to pay all or any part of the purchase
price or cost of construction, of property (or any improvement thereon) acquired
or constructed by the Company or a Subsidiary after the date of this Agreement,
provided that (i) any such Lien shall extend solely to the item or items of such
property (or improvement thereon) so acquired or constructed and, if required by
the terms of the instrument originally creating such Lien, other property (or
improvement thereon) which is an improvement to or is acquired or constructed
property (or improvement thereon) or which is real property being improved by
such acquired or constructed property (or improvement thereon), and (ii) any
such Lien shall be created contemporaneously with, or within 180 days after, the
acquisition or construction of such property;
(k)    any Lien existing on property of a Person immediately prior to its being
consolidated with or merged into the Company or a Subsidiary or its becoming a
Subsidiary, or any Lien existing on any property acquired by the Company or a
Subsidiary at the time such property is so acquired (whether or not the
Indebtedness secured thereby shall have assumed), provided that (i) no such Lien
shall have been created or assumed in contemplation of such consolidation or
merger or such Person’s becoming a Subsidiary or such acquisition of property,
and (ii) each such Lien shall extend solely to the item or items of property so
acquired and, if required by the terms of the instrument originally creating
such Lien, other property which is an improvement to or is acquired for specific
use in connection with such acquired property;
(l)    any Lien renewing, extending or refunding any Lien permitted by
paragraphs (i), (j) or (k) of this Section 10.4, provided that (i) the principal
amount of Indebtedness secured by such Lien immediately prior to such extension,
renewal or refunding is not increased or the maturity thereof reduced, (ii) such
Lien is not extended to any other property and (iii) immediately before and
after such extension, renewal or refunding, no Default or Event of Default
exists;
(m)    Liens on the property of South Jersey Gas pursuant to the SJG Mortgage,
which Lien shall provide security for amounts due under Securities (as defined
in the SJG Mortgage) issued under the SJG Mortgage (and related notes) existing
as of the date of this Agreement, and subsequent Securities issued under the SJG
Mortgage (and, if applicable, related notes), so long as before and immediately
after the issuance of such Securities (and, if applicable, related notes), South
Jersey Gas is in compliance with Section 6.04 of the SJG Credit Agreement; and


-33-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(n)    other Liens not otherwise permitted by paragraphs (a) through (m)
securing Indebtedness of the Company and its Subsidiaries, provided that the
aggregate outstanding principal amount of Indebtedness secured by all Liens
permitted by this Section 10.4(n) shall not exceed 15% of Consolidated Net
Worth, provided further, notwithstanding the foregoing, no such Liens may secure
any obligations under or pursuant to any Principal Credit Facility within the
provisions of this Section 10.4(n) unless concurrently therewith the Company
shall cause the Notes to be secured, equally and ratably with such obligations
pursuant to documentation in form and substance reasonably satisfactory to the
Required Holders.
Section 10.5.    Line of Business    . The Company will not and will not permit
any Subsidiary to engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from the general nature of the
business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement as described in the Disclosure Documents.
Section 10.6.    Economic Sanctions, Etc    . The Company will not, and will not
permit any Controlled Entity to (a) become (including by virtue of being owned
or controlled by a Blocked Person), own or control a Blocked Person or
(b) directly or indirectly have any investment in or engage in any dealing or
transaction (including any investment, dealing or transaction involving the
proceeds of the Notes) with any Person if such investment, dealing or
transaction (i) would cause any holder or any Affiliate of such holder to be in
violation of, or subject to sanctions under, any law or regulation applicable to
such holder, or (ii) is prohibited by or subject to sanctions under any U.S.
Economic Sanctions Laws.
Section 10.7.    Ratio of Indebtedness to Consolidated Total Capitalization. The
Company will, unless the Required Holders shall otherwise consent in writing,
maintain at the end of each fiscal quarter a ratio of Indebtedness of the
Company and its Subsidiaries on a Consolidated basis to Consolidated Total
Capitalization of not more than 0.70 to 1.0.
SECTION 11.
EVENTS OF DEFAULT    .

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make-Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or


-34-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company defaults in the performance of or compliance with any term
contained in Section 7.1(d) or Section 10; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    any representation or warranty made in writing by or on behalf of the
Company, any Subsidiary Guarantor (if applicable) or by any officer of the
Company or any Subsidiary Guarantor (if applicable) in this Agreement or any
Subsidiary Guaranty or in any writing furnished in connection with the
transactions contemplated hereby or by any Subsidiary Guaranty proves to have
been false or incorrect in any material respect on the date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make-whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $50,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$50,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests or the right of the Company or a
Subsidiary to repay such Indebtedness prior to its stated maturity), (A) the
Company or any Subsidiary has become obligated to purchase or repay Indebtedness
before its regular maturity or before its regularly scheduled dates of payment
in an aggregate outstanding principal amount of at least $50,000,000 or (B) one
or more Persons have the right to require the Company or any Subsidiary so to
purchase or repay such Indebtedness; or


-35-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or Governmental Authority of competent jurisdiction enters an
order appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall not be dismissed within 60 days; or
(i)    a final judgment or judgments at any one time outstanding for the payment
of money aggregating in excess of $50,000,000 (except to the extent covered by
independent third-party insurance as to which the insurer acknowledges in
writing that such judgment or judgments are covered by such insurance) are
rendered against one or more of the Company and its Subsidiaries and which
judgments are not, within 60 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 60 days after the expiration
of such stay; or
(j)    to the extent applicable, any provision of any Subsidiary Guaranty after
delivery thereof shall for any reason cease to be a legally valid, binding and
enforceable obligation or contract of a Subsidiary Guarantor (other than upon a
release of any Subsidiary Guarantor from a Subsidiary Guaranty in accordance
with the terms of Section 9.8 hereof), or any Subsidiary Guarantor or any party
by, through or on account of any such Subsidiary Guarantor, challenges the
validity, binding nature or enforceability of any such Subsidiary Guaranty; or
(k)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
Section 412 of the Code, (ii) a notice of


-36-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


intent to terminate any Plan shall have been or is reasonably expected to be
filed with the PBGC or the PBGC shall have instituted proceedings under Section
4042 of ERISA to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of any such proceedings, (iii) the aggregate “amount of
unfunded benefit liabilities” (within the meaning of Section 4001(a)(18) of
ERISA) for which the Company or any ERISA Affiliate is obligated under all
Plans, determined in accordance with Title IV of ERISA, shall exceed
$50,000,000, (iv) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability (other than for premium payments due
to the PBGC) pursuant to Title I or IV of ERISA or the penalty or excise tax
provisions of the Code relating to employee benefit plans, (v) the Company or
any ERISA Affiliate withdraws from any Multiemployer Plan, or (vi) the Company
or any Subsidiary establishes or amends any employee welfare benefit plan that
provides post-employment welfare benefits in a manner that would increase the
liability of the Company or any Subsidiary thereunder; and any such event or
events described in clauses (i) through (vi) above, either individually or
together with any other such event or events, would reasonably be expected to
have a Material Adverse Effect.
As used in this Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
SECTION 12.
REMEDIES ON DEFAULT, ETC    .

Section 12.1.    Acceleration    . (a) If an Event of Default with respect to
the Company described in Section 11(g) or (h) (other than an Event of Default
described in clause (i) of Section 11(g) or described in clause (vi) of
Section 11(g) by virtue of the fact that such clause encompasses clause (i) of
Section 11(g)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, any holder
or holders of more than 50% in aggregate principal amount of the Notes at the
time outstanding may at any time during the continuation of such Event of
Default, at its or their option, by notice or notices to the Company, declare
all of the Notes then outstanding to be immediately due and payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time during the continuation of
such Event of Default, at its or their option, by notice or notices to the
Company, declare all of the Notes held by it or them to be immediately due and
payable.


-37-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make-Whole Amount, if any, determined in respect of such
principal amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount, if any, by the Company in the event that the Notes are
prepaid or are accelerated as a result of an Event of Default, is intended to
provide compensation for the deprivation of such right under such circumstances.
Section 12.2.    Other Remedies    . If any Default or Event of Default has
occurred and is continuing, and irrespective of whether any Notes have become or
have been declared immediately due and payable under Section 12.1, the holder of
any Note at the time outstanding may proceed to protect and enforce the rights
of such holder by an action at law, suit in equity or other appropriate
proceeding, whether for the specific performance of any agreement contained
herein or in any Note or Subsidiary Guaranty, or for an injunction against a
violation of any of the terms hereof or thereof, or in aid of the exercise of
any power granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission    . At any time after any Notes have been declared
due and payable pursuant to Section 12.1(b) or (c), the holders of not less than
51% in principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its consequences if
(a) the Company has paid all overdue interest on the Notes, all principal of and
any applicable Make-Whole Amount on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount, if any, and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to the Notes. No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc    . No
course of dealing and no delay on the part of any holder of any Note in
exercising any right, power or remedy shall operate as a waiver thereof or
otherwise prejudice such holder’s rights, powers or remedies.


-38-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


No right, power or remedy conferred by this Agreement, any Subsidiary Guaranty
or by any Note upon any holder thereof shall be exclusive of any other right,
power or remedy referred to herein or therein or now or hereafter available at
law, in equity, by statute or otherwise. Without limiting the obligations of the
Company under Section 15, the Company will pay to the holder of each Note on
demand such further amount as shall be sufficient to cover all reasonable costs
and expenses of such holder incurred in any enforcement or collection under this
Section 12, including, without limitation, reasonable attorneys’ fees, expenses
and disbursements.
SECTION 13.
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES    .

Section 13.1.    Registration of Notes    . The Company shall keep at its
principal executive office a register for the registration and registration of
transfers of Notes. The name and address of each holder of one or more Notes,
each transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person in whose name any Note shall be registered shall be deemed and treated as
the owner and holder thereof for all purposes hereof, and the Company shall not
be affected by any notice or knowledge to the contrary. The Company shall give
to any holder of a Note that is an Institutional Investor promptly upon request
therefor, a complete and correct copy of the names and addresses of all
registered holders of Notes.
Section 13.2.    Transfer and Exchange of Notes    . Upon surrender of any Note
to the Company at the address and to the attention of the designated officer
(all as specified in Section 18(iii)), for registration of transfer or exchange
(and in the case of a surrender for registration of transfer accompanied by a
written instrument of transfer duly executed by the registered holder of such
Note or such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
in an aggregate principal amount equal to the unpaid principal amount of the
surrendered Note. Each such new Note shall be payable to such Person as such
holder may request and shall be substantially in the form of Exhibit 1(a) or
1(b), as the case may be. Each such new Note shall be dated and bear interest
from the date to which interest shall have been paid on the surrendered Note or
dated the date of the surrendered Note if no interest shall have been paid
thereon. The Company may require payment of a sum sufficient to cover any stamp
tax or governmental charge imposed in respect of any such transfer of Notes.
Notes shall not be transferred in


-39-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


denominations of less than $1,000,000, provided that if necessary to enable the
registration of transfer by a holder of its entire holding of Notes, one Note
may be in a denomination of less than $1,000,000. Any transferee, by its
acceptance of a Note registered in its name (or the name of its nominee), shall
be deemed to have made the representations set forth in Section 6.
Section 13.3.    Replacement of Notes    . Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 18(iii)) of evidence reasonably satisfactory to the Company of the
ownership of and the loss, theft, destruction or mutilation of any Note (which
evidence shall be, in the case of an Institutional Investor, notice from such
Institutional Investor of such ownership and such loss, theft, destruction or
mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to the Company (provided that if the holder of such Note is, or is
a nominee for, an original Purchaser or another holder of a Note with a minimum
net worth of at least $50,000,000 or a Qualified Institutional Buyer, such
Person’s own unsecured agreement of indemnity shall be deemed to be
satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note, dated and bearing interest
from the date to which interest shall have been paid on such lost, stolen,
destroyed or mutilated Note or dated the date of such lost, stolen, destroyed or
mutilated Note if no interest shall have been paid thereon.
SECTION 14.
PAYMENTS ON NOTES    .

Section 14.1.    Place of Payment    . Subject to Section 14.2, payments of
principal, Make-Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of Bank of
America, N.A. in such jurisdiction. The Company may at any time, by notice to
each holder of a Note, change the place of payment of the Notes so long as such
place of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.
Section 14.2.    Home Office Payment    . So long as any Purchaser or its
nominee shall be the holder of any Note, and notwithstanding anything contained
in Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, interest and
all other amounts due hereunder by the method and at the address specified for
such purpose below such Purchaser’s name in Schedule A, or by such other method
or at such other address as such Purchaser shall have from time to time
specified to the Company


-40-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes pursuant to Section 13.2. The
Company will afford the benefits of this Section 14.2 to any Institutional
Investor that is the direct or indirect transferee of any Note purchased by a
Purchaser under this Agreement and that has made the same agreement relating to
such Note as the Purchasers have made in this Section 14.2.
Section 14.3.    FATCA Information    . By acceptance of any Note, the holder of
such Note agrees that such holder will with reasonable promptness duly complete
and deliver to the Company, or to such other Person as may be reasonably
requested by the Company, from time to time (a) in the case of any such holder
that is a United States Person, such holder’s United States tax identification
number or other forms reasonably requested by the Company necessary to establish
such holder’s status as a United States Person under FATCA and as may otherwise
be necessary for the Company to comply with its obligations under FATCA and
(b) in the case of any such holder that is not a United States Person, such
documentation prescribed by applicable law (including as prescribed by
section 1471(b)(3)(C)(i) of the Code) and such additional documentation as may
be necessary for the Company to comply with its obligations under FATCA and to
determine that such holder has complied with such holder’s obligations under
FATCA or to determine the amount (if any) to deduct and withhold from any such
payment made to such holder. Nothing in this Section 14.3 shall require any
holder to provide information that is confidential or proprietary to such holder
unless the Company is required to obtain such information under FATCA and, in
such event, the Company shall treat any such information it receives as
confidential.
SECTION 15.
EXPENSES, ETC    .

Section 15.1.    Transaction Expenses    . Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of one special counsel and,
if reasonably required by the Required Holders, one local or other counsel)
incurred (a) by the Purchasers in connection with such transactions and (b) by
the holders of the Notes in connection with any amendments, waivers or consents
under or in respect of this Agreement, any Subsidiary Guaranty or the Notes
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (i) the reasonable costs and expenses incurred in enforcing
or defending (or determining whether or how to enforce or defend) any rights


-41-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


under this Agreement, any Subsidiary Guaranty or the Notes or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, any Subsidiary Guaranty or the Notes, or by
reason of being a holder of any Note, (ii) the reasonable costs and expenses,
including financial advisors’ fees, incurred in connection with the insolvency
or bankruptcy of the Company or any Subsidiary or in connection with any
work-out or restructuring of the transactions contemplated hereby and by the
Notes and any Subsidiary Guaranty and (iii) the reasonable costs and expenses
incurred in connection with the initial filing of this Agreement and all related
documents and financial information with the SVO provided, that such costs and
expenses under this clause (iii) shall not exceed $5,000. The Company will pay,
and will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses, if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase or sale of any Notes).
Section 15.2.    Survival    . The obligations of the Company under this Section
15 will survive the payment or transfer of any Note, the enforcement, amendment
or waiver of any provision of this Agreement, any Subsidiary Guaranty or the
Notes, and the termination of this Agreement.
SECTION 16.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT    .

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranty embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 17.
AMENDMENT AND WAIVER    .

Section 17.1.    Requirements    . This Agreement and the Notes may be amended,
and the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), with (and only with) the written consent of the
Company and the Required Holders, except that (a) no amendment or waiver of any
of the provisions of Section 1, 2, 3, 4, 5, 6 or 21 hereof, or any defined term
(as it is used in any of such Sections), will be effective as to any Purchaser
unless consented to by such Purchaser in writing, and (b) no such amendment or
waiver may, without the


-42-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


written consent of the holder of each Note at the time outstanding affected
thereby, (i) subject to the provisions of Section 12 relating to acceleration or
rescission, change the amount or time of any prepayment or payment of principal
of, or reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on, the Notes, if any, (ii) change the
percentage of the principal amount of the Notes the holders of which are
required to consent to any such amendment or waiver or the principal amount of
the Notes that the Purchasers are to purchase pursuant to Section 2 upon the
satisfaction of the conditions to an applicable Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the first
sentence of Section 8.2(f)), 11(a), 11(b), 12, 17 or 20.
Section 17.2.    Solicitation of Holders of Notes    .
(a)    Solicitation. The Company will provide each holder of Notes with
sufficient information, sufficiently far in advance of the date a decision is
required, to enable such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 or any Subsidiary
Guaranty to each holder of outstanding Notes promptly following the date on
which it is executed and delivered by, or receives the consent or approval of,
the requisite holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise (other than legal fees or other related expenses), or grant any
security or provide other credit support, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes of any waiver or amendment of any of the terms and provisions hereof or of
any Subsidiary Guaranty or any Note unless such remuneration is concurrently
paid, or security is concurrently granted or other credit support concurrently
provided, on the same terms, ratably to each holder of Notes then outstanding
even if such holder did not consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17 or any Subsidiary Guaranty by a holder of Notes that has transferred
or has agreed to transfer its Notes to the Company, any Subsidiary or any
Affiliate of the Company and has provided or has agreed to provide such written
consent as a condition to such transfer shall be void and of no force or effect
except solely as to such holder, and any amendments effected or waivers granted
or to be effected or granted that would not have been or would not be so
effected or granted but for such consent (and the consents of all other holders
of Notes that were acquired under the same or similar conditions) shall be void
and of no force or effect except solely as to such holder.


-43-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Section 17.3.    Binding Effect, Etc    . Any amendment or waiver consented to
as provided in this Section 17 or in any Subsidiary Guaranty applies equally to
all holders of Notes and is binding upon them and upon each future holder of any
Note and upon the Company without regard to whether such Note has been marked to
indicate such amendment or waiver. No such amendment or waiver will extend to or
affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and any holder of any Note nor any delay in
exercising any rights hereunder or under any Note shall operate as a waiver of
any rights of any holder of such Note or any Subsidiary Guaranty.
Section 17.4.    Notes Held by Company, Etc    . Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 18.
NOTICES    .

Except for Electronic Communications, all notices and communications provided
for hereunder shall be in writing and sent (a) by facsimile, if the sender on
the same day sends a confirming copy of such notice by a recognized overnight
delivery service (charges prepaid), (b) by registered or certified mail with
return receipt requested (postage prepaid), (c) by a recognized overnight
delivery service (with charges prepaid) or (d) by posting to IntraLinks® or a
similar service reasonably acceptable to the Required Holders if the sender on
the same day sends or causes to be sent notice of such posting by email or in
accordance with clause (a), (b) or (c) above. Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Company, to the Company at its address set forth at the
beginning hereof to the attention of Treasurer, or at such other address as the
Company shall have specified to the holder of each Note in writing.


-44-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Notices under this Section 18 will be deemed given only when actually received.
SECTION 19.
REPRODUCTION OF DOCUMENTS    .

This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the applicable Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 20.
CONFIDENTIAL INFORMATION    .

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or a holder of a Note by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Subsidiary Guaranty or the Notes
that is proprietary in nature and that was clearly marked or labeled or
otherwise adequately identified when received by such Purchaser or holder as
being confidential information of the Company or such Subsidiary, provided that
such term does not include information that (a) was publicly known or otherwise
known to such Purchaser or holder prior to the time of such disclosure without
an obligation of confidentiality, (b) subsequently becomes publicly known
through no act or omission by such Purchaser or holder or any person acting on
such Purchaser’s or holder’s behalf, (c) otherwise becomes known to such
Purchaser or holder other than through disclosure by the Company or any
Subsidiary or (d) constitutes financial statements delivered to such Purchaser
or holder under Section 7.1 that are otherwise publicly available. Each
Purchaser and holder will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by such Purchaser or holder in
good faith to protect confidential information of third parties delivered to
such Purchaser or holder and shall use such information only for purposes of
monitoring its investment in the Notes, provided that such Purchaser or holder
may deliver or disclose Confidential Information to (i) its directors, officers,
employees, agents, attorneys, trustees and affiliates (to the extent such
disclosure reasonably relates to the administration


-45-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


of the investment represented by its Notes and who agree to hold confidential
the Confidential Information substantially in accordance with the terms of this
Section 20), (ii) its auditors, financial advisors and other professional
advisors who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by the provisions of this Section 20), (v) any Person
from which it offers to purchase any security of the Company (if such Person has
agreed in writing prior to its receipt of such Confidential Information to be
bound by the provisions of this Section 20), (vi) any federal or state
regulatory authority having jurisdiction over such Purchaser, (vii) the NAIC or
the SVO or, in each case, any similar organization, or any nationally recognized
rating agency that requires access to information about such Purchaser’s or
holder’s investment portfolio, or (viii) any other Person to which such delivery
or disclosure may be necessary or appropriate (w) to effect compliance with any
law, rule, regulation or order applicable to such Purchaser, (x) in response to
any subpoena or other legal process, (y) in connection with any litigation to
which such Purchaser or holder is a party or (z) if an Event of Default has
occurred and is continuing, to the extent such Purchaser or holder may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under such
Purchaser’s or holder’s Notes and this Agreement. Each holder of a Note, by its
acceptance of a Note, will be deemed to have agreed to be bound by and to be
entitled to the benefits of this Section 20 as though it were a party to this
Agreement. On reasonable request by the Company in connection with the delivery
to any holder of a Note of information required to be delivered to such holder
under this Agreement or requested by such holder (other than a holder that is a
party to this Agreement or its nominee), such holder will enter into an
agreement with the Company embodying the provisions of this Section 20.
In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement, any Purchaser or holder of a Note is
required to agree to a confidentiality undertaking (whether through IntraLinks,
another secure website, a secure virtual workspace or otherwise) which is
different from this Section 20, this Section 20 shall not be amended thereby
and, as between such Purchaser or such holder and the Company, this Section 20
shall supersede any such other confidentiality undertaking.
SECTION 21.
SUBSTITUTION OF PURCHASER    .

Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall


-46-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


be signed by both such Purchaser and such Substitute Purchaser, shall contain
such Substitute Purchaser’s agreement to be bound by this Agreement and shall
contain a confirmation by such Substitute Purchaser of the accuracy with respect
to it of the representations set forth in Section 6. Upon receipt of such
notice, any reference to such Purchaser in this Agreement (other than in this
Section 21), shall be deemed to refer to such Substitute Purchaser in lieu of
such original Purchaser. In the event that such Substitute Purchaser is so
substituted as a Purchaser hereunder and such Substitute Purchaser thereafter
transfers to such original Purchaser all of the Notes then held by such
Substitute Purchaser, upon receipt by the Company of notice of such transfer,
any reference to such Substitute Purchaser as a “Purchaser” in this Agreement
(other than in this Section 21), shall no longer be deemed to refer to such
Substitute Purchaser, but shall refer to such original Purchaser, and such
original Purchaser shall again have all the rights of an original holder of the
Notes under this Agreement.
SECTION 22.
MISCELLANEOUS    .

Section 22.1.    Successors and Assigns    . All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and permitted assigns
(including, without limitation, any subsequent holder of a Note) whether so
expressed or not; provided, however, the provisions of Section 7 hereof and any
other provision of this Agreement that relates only to Institutional Investors
shall only apply to Institutional Investors.
Section 22.2.    Payments Due on Non-Business Days    . Anything in this
Agreement or the Notes to the contrary notwithstanding (but without limiting the
requirement in Section 8.4 that the notice of any optional prepayment specify a
Business Day as the date fixed for such prepayment), any payment of principal of
or Make-Whole Amount, or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
Section 22.3.    Accounting Terms    . All accounting terms used herein which
are not expressly defined in this Agreement have the meanings respectively given
to them in accordance with GAAP. Except as otherwise specifically provided
herein, (a) all computations made pursuant to this Agreement shall be made in
accordance with GAAP, and (b) all financial statements shall be prepared in
accordance with GAAP. For purposes of determining compliance with the covenants
set out in this Agreement, any election by the Company to measure any financial
liability using fair


-47-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


value (as permitted by Accounting Standard Codification Topic No. 825-10-25 –
Recognition, subsection Fair Value Option or any similar accounting standard)
shall be disregarded and such determination shall be made by valuing
indebtedness at 100% of the outstanding principal thereof. Notwithstanding any
other provision of herein to the contrary, the determination of whether a lease
constitutes a capital lease or an operating lease, and whether obligations
arising under a lease are required to be capitalized on the balance sheet of the
lessee thereunder and/or recognized as interest expense, shall be determined by
reference to GAAP as in effect on the date of this Agreement.
Section 22.4.    Severability    . Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 22.5.    Construction, Etc    . Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
Section 22.6.    Counterparts    . This Agreement may be executed in any number
of counterparts, each of which shall be an original but all of which together
shall constitute one instrument. Each counterpart may consist of a number of
copies hereof, each signed by less than all, but together signed by all, of the
parties hereto.
Section 22.7.    Governing Law    . This Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York excluding choice‑of‑law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 22.8.    Jurisdiction and Process; Waiver of Jury Trial    . (a) The
Company irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Agreement or the Notes. To the fullest extent permitted by applicable law, the
Company irrevocably waives and agrees not to assert, by way of motion, as a
defense or


-48-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 22.8 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.


* * * * *




-49-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.


Very truly yours,


SOUTH JERSEY INDUSTRIES, INC.




By:/s/ Ann T. Anthony __    
Name: Ann T. Anthony
Title:Vice President and Treasurer


-50-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement




Accepted as of the date first written above.


THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY
        
By:
Northwestern Mutual Investment Management Company, LLC, its investment adviser







By: /s/ Michael H. Leske    
Name: Michael H. Leske
Title: Managing Director




THE NORTHWESTERN MUTUAL LIFE INSURANCE COMPANY FOR ITS GROUP ANNUITY SEPARATE
ACCOUNT






By: /s/ Michael H. Leske    
Name: Michael H. Leske
Title: Its Authorized Representative


-51-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement




Accepted as of the date first written above.






THE PRUDENTIAL INSURANCE COMPANY OF AMERICA






By: /s/ Brian E. Lemons    
Name: Brian E. Lemons
Title: Vice President






PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY


By:
PGIM, Inc., as investment manager





By: /s/ Brian E. Lemons    
Name: Brian E. Lemons
Title: Vice President




-52-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement




Accepted as of the date first written above.


PACIFIC LIFE INSURANCE COMPANY






By:/s/ Jason T. Todd    
Name: Jason T. Todd
Title: Assistant Vice President






By:/s/ Peter S.Fiek
Name: Peter S. Fiek
Title: Assistant Secretary




-53-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Accepted as of the date first written above.




THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA






By: /s/ Trinh Nguyen    
Name: Trinh Nguyen
Title: Senior Director






-54-



--------------------------------------------------------------------------------

South Jersey Industries, Inc.        Note Purchase Agreement


Accepted as of the date first written above.








GENWORTH MORTGAGE INSURANCE CORPORATION






By: /s/ Stuart Shepetin    
Name: Stuart Shepetin
Title: Investment Officer












-55-



--------------------------------------------------------------------------------






DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, such first
Person, and, with respect to the Company, shall include any Person beneficially
owning or holding, directly or indirectly, 10% or more of any class of voting or
equity interests of the Company or any Subsidiary or any corporation of which
the Company and its Subsidiaries beneficially own or hold, in the aggregate,
directly or indirectly, 10% or more of any class of voting or equity interests.
Unless the context otherwise clearly requires, any reference to an “Affiliate”
is a reference to an Affiliate of the Company.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti‑Corruption Laws” means any law or regulation in a U.S. or any non‑U.S.
jurisdiction regarding bribery or any other corrupt activity, including the U.S.
Foreign Corrupt Practices Act and the U.K. Bribery Act 2010.
“Anti‑Money Laundering Laws” means any law or regulation in a U.S. or any
non‑U.S. jurisdiction regarding money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes,
including the Currency and Foreign Transactions Reporting Act of 1970 (otherwise
known as the Bank Secrecy Act) and the USA PATRIOT Act.
“Blocked Person” means (a) a Person whose name appears on the list of Specially
Designated Nationals and Blocked Persons published by OFAC, (b) a Person,
entity, organization, country or regime that is blocked or a target of sanctions
that have been imposed under U.S. Economic Sanctions Laws or (c) a Person that
is an agent, department or instrumentality of, or is otherwise beneficially
owned by, controlled by or acting on behalf of, directly or indirectly, any
Person, entity, organization, country or regime described in clause (a) or (b).
“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York or Folsom, New Jersey are required or
authorized to be closed.
“Called Principal” is defined in Section 8.6.


SCHEDULE B
(to Note Purchase Agreement)



--------------------------------------------------------------------------------







“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Stock” means, with respect to any Person, any and all shares,
interests, rights to purchase, warrants, options, participations or other
equivalents of or interests in (however designated) equity of such Person,
including any preferred interest, any limited or general partnership interest
and any limited liability company membership interest.
“Change in Control” is defined in Section 8.7(g).
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” is defined in the first paragraph of this Agreement.
“Confidential Information” is defined in Section 20.
“Consolidated” means, when used with reference to any accounting term, the
amount described by such accounting term, determined on a consolidated basis in
accordance with GAAP, after elimination of intercompany items.
“Consolidated Net Worth” means the consolidated stockholder’s equity of the
Company and its Subsidiaries, as defined according to GAAP.
“Consolidated Subsidiary” means any Subsidiary of the Company whose balance
sheet and results of operations are required to be Consolidated with those of
the Company in accordance with GAAP.
“Consolidated Total Assets” means, as of any date of determination, the total
amount of all assets of the Company and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Total Capitalization” means the sum of (a) Indebtedness of the
Company and its Consolidated Subsidiaries, without duplication, plus (b) the sum
of the Capital Stock (excluding treasury stock and capital stock subscribed for
and unissued) and surplus (including earned surplus, capital surplus,
translation adjustment and the balance of the current profit and loss account
not transferred to surplus) accounts of the Company and its Consolidated
Subsidiaries


B-2



--------------------------------------------------------------------------------







appearing on a Consolidated balance sheet of the Company and its Consolidated
Subsidiaries, in each case prepared as of the date of determination in
accordance with GAAP after eliminating all intercompany transactions and all
amounts properly attributable to minority interests, if any, in the stock and
surplus of Subsidiaries.
“Continuing Directors” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of a majority of the Continuing Directors who were members of such board at the
time of such nomination or election.
“Control” or “Controlled” means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise.
“Controlled Entity” means (a) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (b) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means, with respect to a Note, that per annum rate of interest
that is the greater of (a) 2% above the rate of interest stated in clause (a) of
the first paragraph of such Note or (b) 2% over the rate of interest publicly
announced by Bank of America, N.A. in New York, New York as its “base” or
“prime” rate.
“Disclosure Documents” is defined in Section 5.3.
“Discounted Value” is defined in Section 8.6.
“Electronic Delivery” is defined in Section 7.1(a).
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.


B-3



--------------------------------------------------------------------------------







“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.
“FATCA” means (a) sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), together with any current or
future regulations or official interpretations thereof, (b) any treaty, law or
regulation of any other jurisdiction, or relating to an intergovernmental
agreement between the United States of America and any other jurisdiction, which
(in either case) facilitates the implementation of the foregoing clause (a), and
(c) any agreements entered into pursuant to section 1471(b)(1) of the Code.
“First Closing” is defined in Section 3.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any State or other political subdivision
thereof, or
(ii)    any other jurisdiction in which the Company or any Subsidiary conducts
all or any part of its business, or which asserts jurisdiction over any
properties of the Company or any Subsidiary, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.


B-4



--------------------------------------------------------------------------------







“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes or
other substances that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage or filtration of which is or
shall be restricted, prohibited or penalized by any applicable Environmental Law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead-based paint,
radon gas or similar restricted, prohibited or penalized substances.
“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under any interest rate or currency swap agreement, interest rate or
currency future agreement, interest rate collar agreement, swap agreement (as
defined in 11 U.S.C. § 101), interest rate or currency hedge agreement, and any
put, call or other agreement or arrangement designed to protect such Person
against fluctuations in interest rates or currency exchange rates.


B-5



--------------------------------------------------------------------------------







“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1;
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 8.7(b), 12, 17.2 and 18 and any related definitions in this Schedule
B, “holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Indebtedness” means, for any Person, all obligations of such Person which in
accordance with GAAP should be classified on a balance sheet of such Person as
liabilities of such Person, and in any event shall include, without duplication,
all (a) indebtedness for borrowed money, (b) obligations evidenced by bonds,
debentures, notes or other similar instruments, (c) obligations to pay the
deferred purchase price of property or services, (d) obligations as lessee under
leases which shall have been or should be, in accordance with GAAP, recorded as
capital leases, (e) obligations as lessee under operating leases which have been
recorded as off-balance sheet liabilities, (f) obligations under Hedging
Obligations, (g) Reimbursement Obligations (contingent or otherwise) in respect
of outstanding letters of credit, (h) indebtedness of the type referred to in
clauses (a) through (f) above secured by (or for which the holder of such
indebtedness has an existing right, contingent or otherwise, to be secured by)
any lien or encumbrance on, or security interest in, property (including,
without limitation, accounts and contract rights) owned by such Person, even
though such Person has not assumed or become liable for the payment of such
indebtedness, and (i) obligations under direct or indirect guaranties in respect
of, and obligations (contingent or otherwise) to purchase or otherwise acquire,
or otherwise to assure a creditor against loss in respect of, indebtedness or
obligations of others of the kinds referred to in clauses (a) through (g) above.
For the avoidance of doubt and notwithstanding anything to the contrary set
forth above, Permitted Commodity Hedging Obligations and Capital Stock,
including Capital Stock having a preferred interest, shall not constitute
Indebtedness for purposes of this Agreement.
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (i) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its Affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any holder of a
Note that is a bank, trust company, savings and loan association or other
financial institution, a pension plan, an investment company, an insurance
company, a broker or dealer, or any other similar financial institution or
entity, regardless of legal form, and (d) any Related Fund of any holder of any
Note referred to in clauses (a) through (c) above.


B-6



--------------------------------------------------------------------------------







“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
“Make-Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement and the Notes, (c) to the extent
applicable, the ability of any Subsidiary Guarantor to perform its obligations
under its Subsidiary Guaranty, or (d) the validity or enforceability of this
Agreement, the Notes or, to the extent applicable, any Subsidiary Guaranty.
“Memorandum” is defined in Section 5.3.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“NAIC Annual Statement” is defined in Section 6.2(a).
“Notes” is defined in Section 1.1.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.


B-7



--------------------------------------------------------------------------------







“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Permitted Commodity Hedging Obligation” means obligations of the Company with
respect to commodity agreements or other similar agreements or arrangements
entered into in the ordinary course of business designed to protect against, or
mitigate risks with respect to, fluctuations of commodity prices to which the
Company or any Subsidiary is exposed to in the conduct of its business so long
as (a) the management of the Company has determined that entering into such
agreements or arrangements are bona fide hedging activities which comply with
the Company’s risk management policies and (b) such agreements or arrangements
are not entered into for speculative purposes and are not of a speculative
nature.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
“Principal Credit Facility” means any credit or facility agreement or note
purchase agreement of the Company, whether now existing or existing in the
future, that provides for senior Indebtedness for borrowed money in an aggregate
principal amount outstanding or available for borrowing under such agreement in
excess of $50,000,000 or, in the case of any credit or facility agreement, that
constitutes the primary bank credit facility or facilities of the Company, in
each case, as amended, restated, joined, supplemented or otherwise modified from
time to time, and any renewals, extensions or replacements thereof, including,
but not limited to, the Five-Year Revolving Credit Agreement dated as of
August 7, 2017, as amended, supplemented or otherwise modified from time to
time, among the Company, Wells Fargo Bank, National Association, as
administrative agent, and the other financial institutions party thereto.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“PTE” is defined in Section 6.2(a).
“Purchaser” is defined in the first paragraph of this Agreement.


B-8



--------------------------------------------------------------------------------







“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Ratable Portion” means, with respect to any Note, an amount equal to the
product of (a) the amount equal to the net proceeds being so applied to the
prepayment of Senior Indebtedness in accordance with Section 10.3(b), multiplied
by (b) a fraction, the numerator of which is the outstanding principal amount of
such Note, and the denominator of which is the aggregate principal amount of
Senior Indebtedness of the Company and its Subsidiaries being prepaid pursuant
to Section 10.3(b).
“Reimbursement Obligations” means the absolute, unconditional and irrevocable
obligation of the Company to reimburse an issuing letter of credit lender under
a letter of credit.
“Reinvestment Yield” is defined in Section 8.6.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.
“Remaining Average Life” is defined in Section 8.6.
“Remaining Scheduled Payments” is defined in Section 8.6.
“Reported” is defined in Section 8.6.
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates). In the case of any determination of
“Required Holders” prior to the occurrence of the Second Closing, the Notes
scheduled to be issued at the Second Closing shall be deemed outstanding. With
respect to notice of an optional prepayment of a Series of Notes pursuant to
Section 8.2, “Required Holders” shall mean the holders of more than 50% in
principal amount of such Series at the time outstanding (exclusive of Notes of
such Series then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.


B-9



--------------------------------------------------------------------------------







“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
“Second Closing” is defined in Section 3.
“Securities” or “Security” shall have the meaning specified in Section 2(a)(1)
of the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Indebtedness” means, as of the date of any determination thereof, all
Consolidated Indebtedness of the Company, other than Subordinated Indebtedness.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or controller of the Company.
“Series” means any one of the Series 2017A-1 Notes, the Series 2017A-2 Notes,
the Series 2017B-1 Notes, and the Series 2017B-2 Notes.
“Series 2017A-1 Notes” is defined in Section 1.1.
“Series 2017A-2 Notes” is defined in Section 1.1.
“Series 2017B-1 Notes” is defined in Section 1.1.
“Series 2017B-2 Notes” is defined in Section 1.1.
“Settlement Date” is defined in Section 8.6.
“SJG Credit Agreement” means that certain Five-Year Revolving Credit Agreement,
dated as of August 14, 2017, among South Jersey Gas, the lenders party thereto,
and Wells Fargo Bank, National Association, as administrative agent on behalf of
said lenders, as such agreement may be amended, supplemented or otherwise
modified from time to time, and any renewals, extensions or replacements
thereof.
“SJG Mortgage” means that certain Supplemental Indenture Amending and Restating
First Mortgage Indenture, dated as of January 23, 2017, between the South Jersey
Gas and The Bank of New York Mellon, as Trustee, as amended, supplemented or
otherwise modified from time to time, and any renewals, extensions or
replacements thereof.


B-10



--------------------------------------------------------------------------------







“South Jersey Gas” means South Jersey Gas Company, a New Jersey corporation.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions Laws.
“Subordinated Indebtedness” means all unsecured Indebtedness of the Company
which shall contain or have applicable thereto subordination provisions
providing for the subordination thereof to other Indebtedness of the Company
(including, without limitation, the obligations of the Company under this
Agreement or the Notes).
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries owns sufficient equity or voting interests to enable it or
them (as a group) ordinarily, in the absence of contingencies, to elect a
majority of the directors (or Persons performing similar functions) of such
second Person, and any partnership or joint venture if more than a 50% interest
in the profits or capital thereof is owned by such first Person or one or more
of its Subsidiaries or such first Person and one or more of its Subsidiaries
(unless such partnership or joint venture can and does ordinarily take major
business actions without the prior approval of such Person or one or more of its
Subsidiaries). Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
“Subsidiary Guarantor” means each Subsidiary which is a party to any Subsidiary
Guaranty.
“Subsidiary Guaranty” is defined in Section 9.8 of this Agreement.
“Substantial Part” is defined in Section 10.3.
“Substitute Purchaser” is defined in Section 21.
“Successor Corporation” is defined in Section 10.2(b)(i).
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“United States Person” has the meaning set forth in Section 7701(a)(30) of the
Code.
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA


B-11



--------------------------------------------------------------------------------







PATRIOT ACT) Act of 2001, as amended from time to time, and the rules and
regulations promulgated thereunder from time to time in effect.
“U.S. Economic Sanctions Laws” means those laws, executive orders, enabling
legislation or regulations administered and enforced by the United States
pursuant to which economic sanctions have been imposed on any Person, entity,
organization, country or regime, including the Trading with the Enemy Act, the
International Emergency Economic Powers Act, the Iran Sanctions Act, the Sudan
Accountability and Divestment Act and any other OFAC Sanctions Program.
“Wholly-Owned Subsidiary” means, at any time, any Subsidiary of which all of the
equity interests (except directors’ qualifying shares) and voting interests are
owned by any one or more of the Company and the Company’s other Wholly-Owned
Subsidiaries at such time.




B-12



--------------------------------------------------------------------------------






FORM OF SERIES 2017A-1 NOTE
SOUTH JERSEY INDUSTRIES, INC.
3.22% SENIOR NOTE, SERIES 2017A-1, DUE AUGUST 16, 2024
No. R2017A-1-[__]    [Date]
$[_______]    PPN 838518 C#3


FOR VALUE RECEIVED, the undersigned, SOUTH JERSEY INDUSTRIES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New Jersey, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on August 16, 2024, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.22% per annum from the date hereof,
payable semiannually, on the 16th day of February and August in each year,
commencing on February 16, 2018, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A., New York, New York, or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 16, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
This Note is a Series 2017A-1 Note. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


EXHIBIT 1(a)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


SOUTH JERSEY INDUSTRIES, INC.




By        
Name:    
Title:    
        




1(a)-2



--------------------------------------------------------------------------------






FORM OF SERIES 2017A-2 NOTE
SOUTH JERSEY INDUSTRIES, INC.
3.32% SENIOR NOTE, SERIES 2017A-2, DUE JANUARY 16, 2025
No. R2017A-2-[__]    [Date]
$[_______]    PPN 838518 D@4


FOR VALUE RECEIVED, the undersigned, SOUTH JERSEY INDUSTRIES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New Jersey, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on January 16, 2025, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.32% per annum from the date hereof,
payable semiannually, on the 16th day of January and July in each year,
commencing on July 16, 2018, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A., New York, New York, or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 16, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
This Note is a Series 2017A-2 Note. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.


EXHIBIT 1(b)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


SOUTH JERSEY INDUSTRIES, INC.




By        
Name:    
Title:    








1(b)-2



--------------------------------------------------------------------------------






FORM OF SERIES 2017B-1 NOTE
SOUTH JERSEY INDUSTRIES, INC.
3.46% SENIOR NOTE, SERIES 2017B-1, DUE AUGUST 16, 2027
No. R2017B-1-[__]    [Date]
$[_______]    PPN 838518 D*6


FOR VALUE RECEIVED, the undersigned, SOUTH JERSEY INDUSTRIES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New Jersey, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on August 16, 2027, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.46% per annum from the date hereof,
payable semiannually, on the 16th day of February and August in each year,
commencing on February 16, 2018, until the principal hereof shall have become
due and payable, and (b) to the extent permitted by law, on any overdue payment
of interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A., New York, New York, or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 16, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
This Note is a Series 2017B-1 Note. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer


EXHIBIT 1(c)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


SOUTH JERSEY INDUSTRIES, INC.




By        
Name:    
Title:    






1(c)-2



--------------------------------------------------------------------------------






FORM OF SERIES 2017B-2 NOTE
SOUTH JERSEY INDUSTRIES, INC.
3.56% SENIOR NOTE, SERIES 2017B-2, DUE JANUARY 16, 2028
No. R2017B-2-[__]    [Date]
$[_______]    PPN 838518 D#2


FOR VALUE RECEIVED, the undersigned, SOUTH JERSEY INDUSTRIES, INC. (herein
called the “Company”), a corporation organized and existing under the laws of
the State of New Jersey, hereby promises to pay to [____________], or registered
assigns, the principal sum of [_____________________] DOLLARS (or so much
thereof as shall not have been prepaid) on January 16, 2028, with interest
(computed on the basis of a 360-day year of twelve 30‑day months) (a) on the
unpaid balance hereof at the rate of 3.56% per annum from the date hereof,
payable semiannually, on the 16th day of January and July in each year,
commencing on July 16, 2018, until the principal hereof shall have become due
and payable, and (b) to the extent permitted by law, on any overdue payment of
interest and, during the continuance of an Event of Default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the Default Rate, payable semiannually as aforesaid
(or, at the option of the registered holder hereof, on demand).
Payments of principal of, interest on and any Make-Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at Bank
of America, N.A., New York, New York, or at such other place as the Company
shall have designated by written notice to the holder of this Note as provided
in the Note Purchase Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated as of August 16, 2017 (as from
time to time amended, the “Note Purchase Agreement”), between the Company and
the respective Purchasers named therein and is entitled to the benefits thereof.
This Note is a Series 2017B-2 Note. Each holder of this Note will be deemed, by
its acceptance hereof, to have (i) agreed to the confidentiality provisions set
forth in Section 20 of the Note Purchase Agreement and (ii) made the
representations set forth in Section 6 of the Note Purchase Agreement. Unless
otherwise indicated, capitalized terms used in this Note shall have the
respective meanings ascribed to such terms in the Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer


EXHIBIT 4.4(b)
(to Note Purchase Agreement)



--------------------------------------------------------------------------------





duly executed, by the registered holder hereof or such holder’s attorney duly
authorized in writing, a new Note for a like principal amount will be issued to,
and registered in the name of, the transferee. Prior to due presentment for
registration of transfer, the Company may treat the person in whose name this
Note is registered as the owner hereof for the purpose of receiving payment and
for all other purposes, and the Company will not be affected by any notice to
the contrary.
The Company will make required prepayments of principal on the dates and in the
amounts specified in the Note Purchase Agreement. This Note is subject to
optional prepayment, in whole or from time to time in part, at the times and on
the terms specified in the Note Purchase Agreement, but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make-Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of New York excluding choice-of-law principles of the law of such State
that would permit the application of the laws of a jurisdiction other than such
State.


SOUTH JERSEY INDUSTRIES, INC.




By        
Name:    
Title:    




1(c)-2

